                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 1 of 75



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 Grand Montecito Parkway
                                                                Suite 200
                                                            5   Las Vegas, Nevada 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8                                UNITED STATES DISTRICT COURT

                                                            9                                  FOR THE DISTRICT OF NEVADA
                                                           10
                                                                 EMILY SEARS, NAJOME COLON a/k/a GIA
                                                           11                                                       Case No. ___________
                                                                 MACOOL, RACHEL BERNSTEIN a/k/a
                                                           12    RACHEL KOREN, LUCY PINDER, and
ALVERSON TAYLOR & SANDERS




                                                                 MARIANA DAVALOS
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                      Plaintiffs,
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                vs.                                COMPLAINT
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                 RUSSELL ROAD FOOD AND BEVERAGE,                   (Jury Trial Demanded)
                                                           16
                                                                 LLC d/b/a CRAZY HORSE III
                                                           17    GENTLEMEN’S CLUB; RUSSO FOODS,
                                                                 LLC d/b/a CRAZY HORSE III
                                                           18
                                                                 GENTLEMEN’S CLUB; and SN
                                                           19    INVESTMENT PROPERTIES, LLC d/b/a
                                                           20    CRAZY HORSE III GENTLEMEN’S CLUB

                                                           21                         Defendants.

                                                           22
                                                                       COME NOW Plaintiffs EMILY SEARS, NAJOME COLON a/k/a GIA MACOOL,
                                                           23

                                                           24   RACHEL BERNSTEIN a/k/a RACHEL KOREN, LUCY PINDER, and MARIANA DAVALOS

                                                           25   (collectively, “Plaintiffs” or “Models”), by and through undersigned counsel, and for Complaint

                                                           26   against Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE
                                                           27
                                                                III GENTLEMEN’S CLUB; RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                                                           28

                                                                                                              1                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 2 of 75



                                                            1   CLUB;        and    SN   INVESTMENT         PROPERTIES,       LLC    d/b/a   CRAZY    HORSE      III
                                                            2   GENTLEMEN’S CLUB (“Defendants” or “Crazy Horse”) respectfully allege as follows:
                                                            3
                                                                                                           BACKGROUND
                                                            4
                                                                         1.         The following is an action for damages and injunctive relief relating to
                                                            5
                                                                Defendants’ misappropriation and unauthorized publication of the image and likeness of Plaintiff
                                                            6

                                                            7   Models, who are professional models, in order to promote their strip club, Crazy Horse III

                                                            8   Gentlemen’s Club (“Crazy Horse” or, the “Defendant”).

                                                            9            2.         As detailed below, Defendants’ unauthorized use of Plaintiff Models’ images,
                                                           10   photos, and likenesses (collectively, “Image”) constitutes, at minimum: a) violation of section 43
                                                           11
                                                                of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A) and (B), which prohibits false or misleading use
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                of a person’s image for purposes of advertising; and b) violation of Nevada’s Right of Publicity
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                statute, NRS 597.810, which protects a person’s right to privacy and publicity.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        3.         Defendants have pirated the images, likeness, and/or identity of each Plaintiff
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   Model for purely self-serving commercial purposes – to advertise, promote, and market

                                                           17   Defendants’ own business interests on websites and social media accounts owned, operated,
                                                           18
                                                                hosted, or controlled by Defendants.
                                                           19
                                                                        4.         Defendants are unapologetic, chronic, and habitual infringers.
                                                           20
                                                                        5.         Defendants never sought consent or authority to use any of the Plaintiffs’ images
                                                           21
                                                                for any purpose.
                                                           22

                                                           23           6.         No Plaintiff ever agreed, nor would any Plaintiff have agreed, to Defendants’ use

                                                           24   of her image, likeness, and/or identity.
                                                           25           7.         Had each Plaintiff been afforded the opportunity to consider whether to consent
                                                           26
                                                                and release rights as to the use of any image, each Plaintiff would have promptly and
                                                           27
                                                                unequivocally declined.
                                                           28

                                                                                                                    2                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 3 of 75



                                                            1           8.      Defendants’ conduct is therefore misleading and deceptive by falsely and
                                                            2   fraudulently representing that each Plaintiff Model depicted in the misappropriated images is
                                                            3
                                                                somehow affiliated with Defendants; has contracted to perform at and/or participate in events at
                                                            4
                                                                Crazy Horse; has been hired to promote, advertise, market or endorse their events and other
                                                            5
                                                                activities offered at Crazy Horse; and/or that each Plaintiff depicted in the promotional materials
                                                            6

                                                            7   and social media and/or Internet posts has attended or will attend each event and has participated

                                                            8   in or intends to participate in the activities advertised.

                                                            9           9.      Defendants’ conduct is also injurious to each Plaintiff Model.
                                                           10           10.     Defendants circumvented the typical arms-length negotiation process entirely and
                                                           11
                                                                intentionally pirated the images. In doing so, Defendants have utterly deprived each Plaintiff the
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                right and ability to say “no.”
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        11.     Defendants have prevented each Plaintiff from engaging in arms-length
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                negotiations regarding the terms and conditions of use of their images, including the term of any
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   release, remuneration per image or use, or the ability to decline the business opportunity entirely.

                                                           17   In short, Defendants deprived each Plaintiff the ability to protect her image, brand, and
                                                           18
                                                                reputation.
                                                           19
                                                                        12.     In the end, Defendants gained an economic windfall by using the images of
                                                           20
                                                                professional and successful models for Defendants’ own commercial purposes, luring and
                                                           21
                                                                enticing patrons worldwide to view the images and visit Crazy Horse, without having to
                                                           22

                                                           23   compensate the models for such usage. Plaintiffs, however, sustained injury to their images,

                                                           24   brands, and marketability by shear affiliation with Crazy Horse, a strip club operated by
                                                           25   Defendants.
                                                           26
                                                                        13.     Having operated a business in the strip club industry, Defendants are well aware
                                                           27
                                                                of the standard negotiation process over terms of use, conditions of release, licensing issues, and
                                                           28

                                                                                                                    3                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 4 of 75



                                                            1   other contractual incidences related to use and exploitation of images for Defendants’
                                                            2   commercial benefit.
                                                            3
                                                                       14.    Much more than merely a misuse in connection with an innocuous brand or event,
                                                            4
                                                                Defendants embarrassed Plaintiffs by associating their images with Crazy Horse.
                                                            5
                                                                        15.    In addition to the actual, punitive, and exemplary damages set forth below,
                                                            6

                                                            7   Plaintiff Models likewise seek an Order from this Court permanently enjoining Defendants from

                                                            8   using the images, likeness, and/or identity of each Plaintiff Model to promote Crazy Horse, via

                                                            9   any medium.
                                                           10                                  JURISDICTION AND VENUE
                                                           11
                                                                        16.   This Court has original federal question jurisdiction over the claims in this action
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                pursuant to 28 U.S.C. § 1331 as Plaintiffs have each individually stated claims under the Lanham
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                Act, 15 U.S.C. § 1125(a)(1)(A)–(B). This Court has supplemental jurisdiction over the Nevada
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                state law claims alleged herein pursuant to 28 U.S.C. § 1367.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           17.    The Court has personal jurisdiction over Defendants based on their contact with

                                                           17   the State of Nevada, including but not limited to Defendants’ registration to conduct business in
                                                           18
                                                                Nevada, their physical location and principal place of business in Nevada, and upon information
                                                           19
                                                                and belief, Defendants committed, facilitated, assisted, encouraged or conspired to commit the
                                                           20
                                                                actions giving rise to the harm and damages alleged herein in the State of Nevada.
                                                           21
                                                                        18.       According to publicly available records, and upon information and belief,
                                                           22

                                                           23   Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III

                                                           24   GENTLEMEN’S CLUB and RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                                                           25   CLUB are, and at all times relevant to this action were, Limited Liability Companies organized
                                                           26
                                                                and existing pursuant to the laws of the State of Nevada doing business as a strip club under the
                                                           27
                                                                name “Crazy Horse III Gentlemen’s Club” in Las Vegas, Nevada. Defendant, SN
                                                           28

                                                                                                                4                                    KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 5 of 75



                                                            1   INVESTMENT PROPERTIES, LLC d/b/a CRAZY HORSE III GENTLEMEN’S CLUB, is, and
                                                            2   at all times relevant to this action was, a Limited Liability Company organized and existing
                                                            3
                                                                pursuant to the laws of the State of Delaware and registered with the State of Nevada that is
                                                            4
                                                                doing business in Las Vegas, Nevada as a strip club under the name “Crazy Horse III
                                                            5
                                                                Gentlemen’s Club.”
                                                            6

                                                            7              19.   Venue is proper in the United States District Court for the District of Nevada

                                                            8   because Clark County is the principal place of business for Defendants. Venue is also proper

                                                            9   pursuant to 28 U.S.C. § 1391(a) because a substantial part of the events giving rise to the claims
                                                           10   occurred in Clark County in the District of Nevada.
                                                           11
                                                                           20.     All parties have minimum contacts with Clark County, a significant portion of
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                the alleged causes of action arose and accrued in Clark County, Nevada, and the center of gravity
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                for a significant portion of all relevant events alleged in this Complaint is predominately located
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                in Clark County.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16                                                PARTIES

                                                           17          A.        Plaintiffs
                                                           18
                                                                       21.       Given the multitude of violations harming the Plaintiff models, in the interest of
                                                           19
                                                                judicial economy, Plaintiffs, through counsel, respectfully consolidate all actionable violations
                                                           20
                                                                presently known into this single collective action (with distinct claims per each model) on behalf
                                                           21
                                                                of the following models.
                                                           22

                                                           23          22.       Plaintiff EMILY SEARS (“Sears”) is, and at all times relevant to this action was,

                                                           24   a well-known professional model and a resident of Los Angeles County, California.
                                                           25          23.       Plaintiff NAJOME COLON a/k/a GIA MACOOL (“Macool”) is, and at all times
                                                           26
                                                                relevant to this action was, a well-known professional model and a resident of Orange County,
                                                           27
                                                                Florida.
                                                           28

                                                                                                                 5                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 6 of 75



                                                            1
                                                                       24.     Plaintiff RACHEL BERNSTEIN a/k/a RACHEL KOREN (“Koren”) is, and at all
                                                            2

                                                            3   times relevant to this action was, a well-known professional model and a resident of Los

                                                            4   Angeles, California.

                                                            5          25.     Plaintiff LUCY PINDER (“Pinder”) is, and at all times relevant to this action was,
                                                            6   a well-known professional model and a resident of the United Kingdom.
                                                            7
                                                                       26.     Plaintiff MARIANA DAVALOS (“Davalos”) is, and at all times relevant to this
                                                            8
                                                                action was, a well-known professional model and a resident of Los Angeles, California.
                                                            9
                                                                       B.      Defendant
                                                           10
                                                                       27.     According to publicly available records, and upon information and belief,
                                                           11

                                                           12   Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
ALVERSON TAYLOR & SANDERS




                                                           13   GENTLEMEN’S CLUB and RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14   CLUB are Limited Liability Companies organized under the laws of the State of Nevada, and
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                own and operate a strip club under the name Crazy Horse III Gentlemen’s Club located at 3525
                                                           16
                                                                West Russell Road, Las Vegas, Nevada 89118. Defendant, SN INVESTMENT PROPERTIES,
                                                           17
                                                                LLC d/b/a CRAZY HORSE III GENTLEMEN’S CLUB, is a Limited Liability Company
                                                           18

                                                           19   organized under the laws of the State of Delaware that is registered to do business in Nevada and

                                                           20   owns and operates a strip club under the name Crazy Horse III Gentlemen’s Club located at 3525

                                                           21   West Russell Road, Las Vegas, Nevada 89118.
                                                           22          28.     Crazy Horse holds, and at all times relevant has held, itself out as an operator of a
                                                           23
                                                                strip club that engages in the business of entertaining its patrons with alcohol, fully nude and/or
                                                           24
                                                                semi-nude dancing, and private dancing.
                                                           25
                                                                       29.     Crazy Horse owns and/or operates www.crazyhorse3.com, as well as other social
                                                           26

                                                           27   media accounts and websites, such as https://www.facebook.com/CrazyHorse3LV/, Instagram

                                                           28   with a user name “@crazyhorse3lv”, and Twitter with username “@CRAZYHORSE3LV”

                                                                                                                 6                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 7 of 75



                                                            1   through which they advertise their business, events, and parties. For many of these events,
                                                            2   images of one or more of the models were used to market and promote the events.
                                                            3
                                                                       30.     Upon information and belief, Crazy Horse coordinated their promotional, Internet,
                                                            4
                                                                and social media activities through active and dynamic use of their Facebook and other social
                                                            5
                                                                media accounts and website.
                                                            6

                                                            7                                    FACTUAL ALLEGATIONS

                                                            8         A.    Standard and Customary Business Practices in the Modeling Industry
                                                                Require Arms-Length Negotiations over the Terms and Conditions of Usage and
                                                            9   Remuneration for any Modeling Images
                                                           10          31.     As set forth immediately below, Plaintiff Models were extremely well-known
                                                           11
                                                                professional models who earned a livelihood modeling and selling images to companies,
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                magazines, and individuals for the purpose of advertising, endorsing, or promoting products and
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                services.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                       32.     Plaintiff Models’ careers in the modeling industry placed a high degree of value
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   on good will and reputation, which was critical in order to maximize earning potential, book

                                                           17   modeling contracts, and establish individual brands.        In furtherance of establishing, and
                                                           18
                                                                maintaining their brands, Plaintiff Models were necessarily selective concerning the companies,
                                                           19
                                                                and brands, for which they chose to model.
                                                           20
                                                                       33.     Being vigilant and proactive about protecting one’s reputation is therefore of
                                                           21
                                                                paramount importance.
                                                           22

                                                           23          34.     Plaintiff Models are professional models who earn a living by promoting their

                                                           24   image and likeness to select clients, commercial brands, media and entertainment outlets, as well
                                                           25   as relying on reputation and brand for modeling, acting, hosting, and other opportunities.
                                                           26
                                                                       35.     Plaintiff Models careers in the modeling, acting, and/or private enterprise has
                                                           27
                                                                value stemming from the goodwill and reputation each has built, all of which is critical to
                                                           28

                                                                                                                7                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 8 of 75



                                                            1   establishing an individual brand, being selected for modeling contracts, and maximizing
                                                            2   earnings.
                                                            3
                                                                       36.       Each Plaintiff Model has worked to establish herself as reliable, reputable, and
                                                            4
                                                                professional.
                                                            5
                                                                       37.       Each Plaintiff Model must necessarily be vigilant in protecting her “brand” from
                                                            6

                                                            7   harm, taint, or other diminution. In furtherance of establishing, and maintaining her brands, each

                                                            8   Plaintiff Model was necessarily selective concerning the companies and brands for which she

                                                            9   chose to model.
                                                           10          38.       Any improper or unauthorized use of an image, likeness, or identity could
                                                           11
                                                                substantially injure the career and career opportunities of each Plaintiff Model.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                       39.       In the modeling industry, models such as the Plaintiffs typically do not have a
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                single employer, but rather work on an independent contractor basis for different agents or
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                entities. Each Plaintiff Model is a responsible professional in the ordinary course. Each Plaintiff
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   Model seeks to control the use and dissemination of her image and, thus, actively participates in

                                                           17   vetting and selecting modeling, acting, brand spokesperson, or hosting engagements.
                                                           18
                                                                       40.       A model’s vetting and selection of a professional engagement involves a multi-
                                                           19
                                                                tiered assessment, requiring the model to:
                                                           20
                                                                                a.   determine whether the individual or entity seeking a license and release of a
                                                           21
                                                                model’s image, likeness, or identity is reputable, has reputable products or services, and, through
                                                           22

                                                           23   affiliation, would enhance or harm a model’s stature or reputation;

                                                           24                   b.   use this reputational information in negotiating compensation which typically
                                                           25   turns on the work a model is hired to do, the time involved, travel, and how her image is going to
                                                           26
                                                                be used (among other variables);
                                                           27
                                                                ///
                                                           28

                                                                                                                 8                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 9 of 75



                                                            1                 c.     protect her reputation and livelihood by carefully and expressly defining the
                                                            2   terms and conditions of use; and
                                                            3
                                                                              d.     reduce and memorialize the negotiated deal into an integrated, written
                                                            4
                                                                agreement which defines the parties’ relationship.         Endorsing, promoting, advertising, or
                                                            5
                                                                marketing the “wrong” product, service, or corporate venture, or working in or being affiliated
                                                            6

                                                            7   with a disreputable industry can severely impact a model’s career by limiting or foreclosing

                                                            8   future modeling or brand endorsement opportunities. Conversely, association with high-end

                                                            9   companies, products, or magazines can enhance and amplify a model’s earning potential and
                                                           10   career opportunities by making a model more sought after and desirable.
                                                           11
                                                                       41.     For these reasons, even if a model chose to jeopardize her career for a
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                compromising engagement – such as appearing in an advertisement for a strip club – the fee she
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                would charge would necessarily far exceed the fee typically charged for more mainstream and
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                reputable work.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16          B.    Defendants have Misappropriated Each Plaintiff’s Image, Likeness, and/or
                                                                Identity Without Authority, for Self-Serving Commercial Gain and Without Offering or
                                                           17   Paying Compensation to any Plaintiff
                                                           18
                                                                       42.     Defendants operate a Las Vegas-based strip club under the name Crazy Horse III
                                                           19
                                                                Gentlemen’s Club where it engages in the business of selling alcohol and food in an atmosphere
                                                           20
                                                                where nude and/or semi-nude women entertain the business’ clientele.
                                                           21
                                                                       43.         Crazy Horse does this for its own commercial and financial benefit.
                                                           22

                                                           23          44.     As set forth below, each Plaintiff Model’s image, likeness, and/or identity has

                                                           24   been misappropriated by or at the direction of Defendants. Defendants’ conduct creates the false
                                                           25   and misleading appearance and impression that each Plaintiff either works for Defendants, has
                                                           26
                                                                appeared and participated, or will appear and participate in activities or events at Crazy Horse,
                                                           27
                                                                ///
                                                           28

                                                                                                                  9                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 10 of 75



                                                            1    and/or has agreed and consented to advertise, promote, market, or endorse Crazy Horse or Crazy
                                                            2    Horse events or activities.
                                                            3
                                                                        45.     Plaintiff Models have personal and proprietary interest in their right to privacy
                                                            4
                                                                 and publicity arising out of their persona and likeness contained within their images. Plaintiff
                                                            5
                                                                 Models’ interest is separate and apart from any copyright claim that may or may not exist to the
                                                            6

                                                            7    photographs that encompass Plaintiff Models’ images. Plaintiff Models’ persona, in the form of

                                                            8    their likeness, is not copyrightable and their rights of publicity are independent of any

                                                            9    copyright. See e.g. Downing v. Abercrombie Fitch, 265 F. 3d 994, 1005 (9th Cir. 2001).
                                                           10           46.     To the extent any copyright (or some other “right” for that matter) may exist for
                                                           11
                                                                 photograph depicting Plaintiff Models’ images, Plaintiff Models allege that Defendants have
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 totally and completely destroyed any such copyright by morphing, editing, or otherwise altering
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 the original photographs.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        47.     The manner in which Defendants used Plaintiff Models’ images suggests to the
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    public that Plaintiff Models are promoting or otherwise endorsing Defendants’ establishment

                                                           17    with the goal of increasing Crazy Horse visibility, driving clientele to attend the advertised
                                                           18
                                                                 events, and to otherwise increase revenue and drive profits.
                                                           19
                                                                         48.    Crazy Horse has used, advertised, created, printed, and distributed the images of
                                                           20
                                                                 Plaintiffs, as further described and identified above, to create the false impression with potential
                                                           21
                                                                 clientele that Plaintiff Models either worked at, or endorsed, Crazy Horse.
                                                           22

                                                           23            49.     Crazy Horse used Plaintiff Models’ image, and created the false impression that

                                                           24    they worked at or endorsed Crazy Horse in order to receive certain benefits, including but not
                                                           25    limited to: monetary payments; increased promotional opportunities, advertising, marketing, and
                                                           26
                                                                 other public relations benefits; notoriety; publicity; as well as an increase in business revenue,
                                                           27
                                                                 profits, proceeds, and income.
                                                           28

                                                                                                                 10                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 11 of 75



                                                            1            50.     As Crazy Horse was at all times aware, at no point have Plaintiff Models ever
                                                            2    been affiliated with or employed by Crazy Horse, and at no point have Plaintiff Models ever
                                                            3
                                                                 endorsed Crazy Horse.
                                                            4
                                                                        51.     All of Crazy Horse’s activities, including its misappropriation of Plaintiff Models’
                                                            5
                                                                 images, and publication of them, were done without the knowledge or consent of Plaintiff
                                                            6

                                                            7    Models, and Crazy Horse did not compensate Plaintiff Models for its use of their images. As

                                                            8    such, Plaintiff Models have never received any benefit for Crazy Horse’s use of their images.

                                                            9    Defendants used Plaintiff Models’ images without their consent, and without providing
                                                           10    remuneration, in order to permanently deprive the Plaintiff Models of their right to determine the
                                                           11
                                                                 use their images.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        52.     Upon information and belief, Defendants have taken the foregoing actions with
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 the intent of causing irreparable harm to each of the Plaintiff Models.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                                                        Plaintiff Emily Sears
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           53.     Sears is, and at all times relevant to this action was, an Australian model,

                                                           17    spokeswoman and social media phenom. As a social media influencer, she encourages
                                                           18
                                                                 conversation via the content she creates. Sears shares body positive images with millions of
                                                           19
                                                                 followers and supports others to have the confidence to seek out healthy relationships. Through
                                                           20
                                                                 her efforts, she's witnessed a ripple effect of kindness and self-acceptance in her interactions with
                                                           21
                                                                 others. Sears believes social media empowers women to represent themselves how they want, as
                                                           22

                                                           23    opposed to what industries may demand. These avenues have proven that every body type is

                                                           24    beautiful. As a curvy model, Emily has been able to redirect her career with the power of social.
                                                           25    People now control what is popular in the world, and she's humbled to have the opportunity to
                                                           26
                                                                 influence others to direct their own paths. Sears has appeared in titles such as: GQ USA, FHM,
                                                           27
                                                                 MAXIM, Kandy Magazine, Ralph, M, Transworld, Motocross, Esquire, and ZOO Weekly. Sears
                                                           28

                                                                                                                  11                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 12 of 75



                                                            1    represented world-wide brands such as, Ciroc, Naven, Strike force MMA, Kumo Tires, Comfort
                                                            2    Revolution, Two In The Shirt, Monster Energy, and Maneater Swimwear. Emily has also
                                                            3
                                                                 appeared in a variety of TVC and music video roles including national campaigns and
                                                            4
                                                                 internationally renowned music artists worldwide. Sears has her own commercial website
                                                            5
                                                                 http://www.emilysears.com/index.php. Sears has a combined tally of over 5 million Social
                                                            6

                                                            7    Media Followers. 1

                                                            8              54.       In all instances of commercial marketing and promotion of her image, likeness, or

                                                            9    identity by third parties, Sears negotiated and expressly granted authority for such use pursuant
                                                           10    to agreed-upon terms and conditions and for agreed-upon compensation.
                                                           11
                                                                           55.       Sears’ image, likeness, and/or identity are depicted in at least one photograph,
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 enclosed as Exhibit A to the Complaint, which was posted on social media on at least one
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 occasion (and has remained publically posted since those initial posting, constituting a
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 continuous and ongoing harm) to create the false perception that Sears has consented or agreed
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    to promote, advertise, market, and/or endorse Crazy Horse. Specifically, on or about July 5, 2017

                                                           17    Sears’ image (posed left in black lingerie, eating pizza) was uploaded to Instagram with intent to
                                                           18
                                                                 promote and market Crazy Horse’s strip club. The caption on the image of Sears reads, “Watch
                                                           19
                                                                 the fight with us! Beer bucket specials and free pizza [pizza emoji] Yumm pizza! Hope to see
                                                           20
                                                                 your faces! #ch3 #ch3dolls #crazyhorse3lv #crazyhorse3 #sexywomen #ufcviewing #ufc
                                                           21
                                                                 #pizza.” The use of the image falsely implied that Sears represents Defendants’ strip club and
                                                           22

                                                           23    that she authorized Crazy Horse to use her image for promotional and marketing purposes. The

                                                           24    image was used without the consent of Sears and was manipulated to intentionally give the
                                                           25    impression that Sears is a spokesperson for Crazy Horse, working at Crazy Horse, and/or that she
                                                           26
                                                                 endorses Crazy Horse.
                                                           27
                                                                 1
                                                           28        In today’s world of modeling, the number of online “followers” or “likes” is a strong factor in determining the
                                                                     earning capacity of a model and in establishing the notoriety (fame) of a model.
                                                                                                                            12                                        KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 13 of 75



                                                            1             56.   Sears’ image, likeness, and/or identity in Exhibit A is being used as advertising,
                                                            2    and on social media.
                                                            3
                                                                          57.   Defendants’ unauthorized use of Sears’ image and likeness was continuous and
                                                            4
                                                                 ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                            5
                                                                 manner in which Defendants used the subject image was ongoing and continuous in that any
                                                            6

                                                            7    person visiting Defendants’ Instagram account could view, access, and even download the image

                                                            8    from the date it was first posted until present. During the entire timeframe that Defendants used

                                                            9    Sears’ image and likeness, it did so unlawfully, without authorization, and consent, and Sears
                                                           10    suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.
                                                           11
                                                                          58.   Sears has never been hired by Defendants or contracted with Defendants to
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse or any Crazy Horse
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 event.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                          59.   Defendants never sought permission or authority to use Sears’ image, likeness, or
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    identity to advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse, or any

                                                           17    Crazy Horse event.
                                                           18
                                                                          60.   Sears never gave permission, assigned, licensed, or otherwise consented to
                                                           19
                                                                 Defendants using her image, likeness, or identity to advertise, promote, market, or endorse
                                                           20
                                                                 Defendants’ businesses, Crazy Horse, or any Crazy Horse event.
                                                           21
                                                                          61.   Defendants neither offered nor paid any remuneration to Sears for the
                                                           22

                                                           23    unauthorized use of her image, likeness, or identity.

                                                           24             62.   Defendants’ use of Sears’ image, likeness, and/or identity in connection with
                                                           25    Crazy Horse impugns Sears’ character, embarrasses her, and suggests – falsely – her support and
                                                           26
                                                                 endorsement of Defendants’ establishment.
                                                           27
                                                                 ///
                                                           28

                                                                                                                 13                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 14 of 75



                                                            1           63.     Defendants’ improper use of Sears’ image permitted, encouraged, or facilitated
                                                            2    other persons, firms, and entities to further utilize and misappropriate Sears’ image in their
                                                            3
                                                                 market activities and business. In doing so, Defendants have further damaged Sears.
                                                            4
                                                                                            Plaintiff Najome Colon a/k/a Gia Macool
                                                            5
                                                                        64.     Macool is, and at all times relevant to this action was, a a glamour and swimwear
                                                            6

                                                            7    model, spokeswomen, and entrepreneur. Colon has modeled for American Curves Magazine,

                                                            8    ProRider, and was the BikiniTeam.com model of the month for March 2018. She also appeared

                                                            9    as Playboy’s Playmate of the Month in their November 2014 issues. Colon is also an active
                                                           10    spokesperson and host, serving as the spokesmodel for the CoolFitTV YouTube channel, and is a
                                                           11
                                                                 designer and entrepreneur, selling her swimwear lines, as well as other products, at
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 www.giamacool.com. Colon has 1,700,000 followers on Instagram, over 5,500,000 followers on
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 Facebook, and over 83,100 followers on Twitter.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        65.     In all instances of commercial marketing and promotion of her image, likeness, or
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    identity by third parties, Macool negotiated and expressly granted authority for such use pursuant

                                                           17    to agreed-upon terms and conditions and for agreed-upon compensation.
                                                           18
                                                                        66.     Macool’s image, likeness, and/or identity are depicted in at least one photograph,
                                                           19
                                                                 enclosed as Exhibit B to the Complaint, which was posted on social media on at least one
                                                           20
                                                                 occasion (and has remained publicly posted since those initial posting, constituting a continuous
                                                           21
                                                                 and ongoing harm) to create the false perception that Macool has consented or agreed to
                                                           22

                                                           23    promote, advertise, market, and/or endorse Crazy Horse. Specifically, on or about July 9, 2016,

                                                           24    Macool’s image (from the shoulders down wearing a white/transparent shirt/dress) was uploaded
                                                           25    to Crazy Horse’s Instagram with intent to promote and market Defendants’ strip club. The Image
                                                           26
                                                                 of Macool was uploaded with the following caption: “Saturday night @crazyhorse3lv #ch3girls.”
                                                           27
                                                                 The use of the image falsely implied that Macool represents Defendants’ strip club and that she
                                                           28

                                                                                                                14                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 15 of 75



                                                            1    authorized Crazy Horse to use her image for promotional and marketing purposes. The image
                                                            2    was used without the consent of Macool and was manipulated to intentionally give the
                                                            3
                                                                 impression that Macool is a spokesperson for Crazy Horse, working at Crazy Horse, and/or that
                                                            4
                                                                 she endorses Crazy Horse.
                                                            5
                                                                          67.   Macool’s image, likeness, and/or identity in Exhibit B is being used as
                                                            6

                                                            7    advertising, and on social media.

                                                            8             68.   Defendants’ unauthorized use of Macool’s image and likeness was continuous

                                                            9    and ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                           10    manner in which Defendants used the subject image was ongoing and continuous in that any
                                                           11
                                                                 person visiting Defendants’ Facebook and/or Twitter accounts could view, access, and even
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 download the image from the date it was first posted until present. During the entire timeframe
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 that Defendants used Macool’s image and likeness, they did so unlawfully, without
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 authorization, and consent, and Macool suffered a continued or repeated injury as a result of
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    Defendants’ unlawful conduct.

                                                           17             69.   Macool has never been hired by Defendants or contracted with Defendants to
                                                           18
                                                                 advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse or any Crazy Horse
                                                           19
                                                                 event.
                                                           20
                                                                          70.   Defendants never sought permission or authority to use Macool’s image, likeness,
                                                           21
                                                                 or identity to advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse, or any
                                                           22

                                                           23    Crazy Horse event.

                                                           24             71.   Macool never gave permission, assigned, licensed, or otherwise consented to
                                                           25    Defendants using her image, likeness, or identity to advertise, promote, market, or endorse
                                                           26
                                                                 Defendants’ businesses, Crazy Horse, or any Crazy Horse event.
                                                           27
                                                                 ///
                                                           28

                                                                                                                15                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 16 of 75



                                                            1           72.     Defendants neither offered nor paid any remuneration to Macool for the
                                                            2    unauthorized use of her image, likeness, or identity.
                                                            3
                                                                        73.     Defendants’ use of Macool’s image, likeness, and/or identity in connection with
                                                            4
                                                                 Crazy Horse impugns Macool’s character, embarrasses her, and suggests – falsely – her support
                                                            5
                                                                 and endorsement of Defendants’ establishment.
                                                            6

                                                            7           74.     Defendants’ improper use of Macool’s image permitted, encouraged, or facilitated

                                                            8    other persons, firms, and entities to further utilize and misappropriate Macool’s image in their

                                                            9    market activities and business. In doing so, Defendants have further damaged Macool.
                                                           10                             Plaintiff Rachel Bernstein a/k/a Rachel Koren
                                                           11
                                                                        75.     Koren is, and at all times relevant to this action was, an international model. She
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 has walked runways for fashion shows in Miami's Mercedes Benz Fashion Week, filmed for
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 travel TV show “Bikini Destinations” all over the world, shot for major campaigns in Los
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 Angeles, CA, and is the face of many brands. Koren appeared in a campaign for MIDORI with
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    Kim Kardashian and in the movie “Date Night” with Steve Carell and Tina Fey. She also played

                                                           17    the character of “Sue Emery” in an episode of “The Closer” where she can be seen doing her
                                                           18
                                                                 own stunts. She has also been published in major campaigns and worked for companies
                                                           19
                                                                 including Nike, Reebok, Affliction Clothing, Volcom, Body Glove, Sinful, American Customs,
                                                           20
                                                                 Alo, Modern Salon Magazine, No Fear, Axe Body Spray, Paul Mitchell, Vibra Magazine,
                                                           21
                                                                 Launch Pad Magazine, Cut & Dry Magazine, Hairdo Magazine, Sunset Tan, Divine Boutique,
                                                           22

                                                           23    Esquire Magazine, Vogue Magazine, True Religion, Jessica Simpson Swimwear, Ed Hardy,

                                                           24    Christian Audigier, Smet, Rebel X Magazine, SNI Swimwear, Tommy Bahama, Roma, J
                                                           25    Valentine, Sunsets Inc, B Swim, Love Culture, Maxim, Viva Glam Magazine, Fantasy Lingerie,
                                                           26
                                                                 Elegant Moments, So Cal Swimwear, No Fear, Swim Magazine, American Honey, and Have
                                                           27
                                                                 ///
                                                           28

                                                                                                                 16                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 17 of 75



                                                            1    Faith Swimwear. She currently owns her own company, Cashmere Hair Extensions, which
                                                            2    appeared on the show “Shark Tank” in 2013.
                                                            3
                                                                        76.    In all instances of commercial marketing and promotion of her image, likeness, or
                                                            4
                                                                 identity by third parties, Koren negotiated and expressly granted authority for such use pursuant
                                                            5
                                                                 to agreed-upon terms and conditions and for agreed-upon compensation.
                                                            6

                                                            7           77.    Koren’s image, likeness, and/or identity are depicted in at least one photograph,

                                                            8    enclosed as Exhibit C to the Complaint, which was posted on social media on at least one

                                                            9    occasion (and has remained publicly posted since those initial posting, constituting a continuous
                                                           10    and ongoing harm) to create the false perception that Koren has consented or agreed to promote,
                                                           11
                                                                 advertise, market, and/or endorse Crazy Horse. Specifically, on or about November 29, 2016,
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 Koren’s image (posed in sexy “Santa” lingerie) was uploaded to Crazy Horse’s Facebook and/or
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 Instagram with intent to promote and market Defendants’ strip club. The Image of Koren was
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 uploaded with a caption reading, “Help us put a smile on a child’s face this season and we’ll put
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    one on yours. [smiley face emoji] Drop off your @98.5kluc unwrapped toy donation to us from

                                                           17    Dec. 1 through Dec. 10 and receive a #free drink! #toyddrive #feelthetingle.” This Image of
                                                           18
                                                                 Koren was posted to Crazy Horse’s Facebook page again on or about November 30, 2016 with
                                                           19
                                                                 no caption but part of an advertisement for Crazy Horse’s toy drive promotion. The use of the
                                                           20
                                                                 image falsely implied that Koren represents Defendants’ strip club and that she authorized Crazy
                                                           21
                                                                 Horse to use her image for promotional and marketing purposes. The image was used without the
                                                           22

                                                           23    consent of Koren and was manipulated to intentionally give the impression that Koren is a

                                                           24    spokesperson for Crazy Horse, working at Crazy Horse, and/or that she endorses Crazy Horse.
                                                           25           78.    Koren’s image, likeness, and/or identity in Exhibit C is being used as advertising,
                                                           26
                                                                 and on social media.
                                                           27
                                                                 ///
                                                           28

                                                                                                                17                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 18 of 75



                                                            1             79.   Defendants’ unauthorized use of Koren’s image and likeness was continuous and
                                                            2    ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                            3
                                                                 manner in which Defendants used the subject image was ongoing and continuous in that any
                                                            4
                                                                 person visiting Defendants’ Facebook account could view, access, and even download the image
                                                            5
                                                                 from the date it was first posted until present. During the entire timeframe that Defendants used
                                                            6

                                                            7    Koren’s image and likeness, they did so unlawfully, without authorization, and consent, and

                                                            8    Koren suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

                                                            9             80.   Koren has never been hired by Defendants or contracted with Defendants to
                                                           10    advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse or any Crazy Horse
                                                           11
                                                                 event.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                          81.   Defendants never sought permission or authority to use Koren’s image, likeness,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 or identity to advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse, or any
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 Crazy Horse event.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16             82.   Koren never gave permission, assigned, licensed, or otherwise consented to

                                                           17    Defendants using her image, likeness, or identity to advertise, promote, market, or endorse
                                                           18
                                                                 Defendants’ businesses, Crazy Horse, or any Crazy Horse event.
                                                           19
                                                                          83.   Defendants neither offered nor paid any remuneration to Koren for the
                                                           20
                                                                 unauthorized use of her image, likeness, or identity.
                                                           21
                                                                          84.   Defendants’ use of Koren’s image, likeness, and/or identity in connection with
                                                           22

                                                           23    Crazy Horse impugns Koren’s character, embarrasses her, and suggests – falsely – her support

                                                           24    and endorsement of Defendants’ establishment.
                                                           25             85.   Defendants’ improper use of Koren’s image permitted, encouraged, or facilitated
                                                           26
                                                                 other persons, firms, and entities to further utilize and misappropriate Koren’s image in their
                                                           27
                                                                 market activities and business. In doing so, Defendants have further damaged Koren.
                                                           28

                                                                                                                 18                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 19 of 75



                                                            1                                          Plaintiff Lucy Pinder
                                                            2           86.     Pinder is, and at all times relevant to this action, was an English model, actress,
                                                            3
                                                                 host, businesswoman and one of Great Britain’s most famous glamour models. Pinder has
                                                            4
                                                                 featured in publications such as FHM, Nuts, Loaded and the Daily Star, and hundreds of others.
                                                            5
                                                                 Pinder has appeared on FHM’s list of the “100 Sexiest Women in the World” in 2005, 2006 and
                                                            6

                                                            7    2007. Pinder was a guest columnist in Nuts, entitled “The Truth About Women” and appeared on

                                                            8    the final edition of Nuts magazine cover. Pinder has collaborated with major brands such as

                                                            9    Unilever (Lynx) and Camelot (National Lottery) and others, and on large national and
                                                           10    international advertising campaigns. Pinder has an established and developing acting career with
                                                           11
                                                                 many TV appearances and Film credits. Pinder has appeared on shows such as I’m Famous and
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 Frightened, Soccer AM, Weakest Link, Nuts Tv (host) MTV’s TMF (presenter), Hotel Babylon,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 and Team and Bo! in the USA. Pinder was also a contestant on Celebrity Big Brother. Pinder had
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 starring roles in films such as The Seventeenth Kind, Age of Kill, and Warrior Savitri. Pinder
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    works closely with a number of Wildlife charities and is involved in fundraising for ‘Tiger Time,

                                                           17    The David Shepherd Wildlife Foundation and International Animal Rescue”. Pinder has also
                                                           18
                                                                 worked with Help for Heroes appearing in the Hots Shots fund raising calendar and supported
                                                           19
                                                                 Male Cancer Awareness Campaign taking part in their MCAC London Strut awareness initiative.
                                                           20
                                                                 She also visited troops in Afghanistan in 2007. Pinder's own annual calendar continues to be one
                                                           21
                                                                 of the bestselling model calendars year after year and enhances Pinder’s status as an elite class of
                                                           22

                                                           23    Social Media Influencers with a combined total of over 2 million followers on Facebook,

                                                           24    Instagram, and Twitter.
                                                           25           87.     In all instances of commercial marketing and promotion of her image, likeness, or
                                                           26
                                                                 identity by third parties, Pinder negotiated and expressly granted authority for such use pursuant
                                                           27
                                                                 to agreed-upon terms and conditions and for agreed-upon compensation.
                                                           28

                                                                                                                 19                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 20 of 75



                                                            1           88.     Pinder’s image, likeness, and/or identity are depicted in at least one photograph,
                                                            2    enclosed as Exhibit D to the Complaint, which was posted on social media on at least one
                                                            3
                                                                 occasion (and has remained publicly posted since those initial posting, constituting a continuous
                                                            4
                                                                 and ongoing harm) to create the false perception that Pinder has consented or agreed to promote,
                                                            5
                                                                 advertise, market, and/or endorse Crazy Horse. Specifically, on or about March 20, 2015,
                                                            6

                                                            7    Pinder’s image (posed in a pink top) was uploaded to Crazy Horse’s Facebook page with intent

                                                            8    to promote and market Defendants’ strip club. The Image of Pinder was uploaded with a caption

                                                            9    reading, “Who’s ready for tonight at #CH3LV? #Friday #boobs #TGIF #Vegas #CH3girls
                                                           10    #FridayFunday #VIP #sexy #LasVegas #gentlemensclub #party.” The use of the image falsely
                                                           11
                                                                 implied that Pinder represents Defendants’ strip club and that she authorized Crazy Horse to use
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 her image for promotional and marketing purposes. The image was used without the consent of
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 Pinder and was manipulated to intentionally give the impression that Pinder is a spokesperson for
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 Crazy Horse, working at Crazy Horse, and/or that she endorses Crazy Horse.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           89.     Pinder’s image, likeness, and/or identity in Exhibit D is being used as

                                                           17    advertising, and on social media.
                                                           18
                                                                        90.     Defendants’ unauthorized use of Pinder’s image and likeness was continuous and
                                                           19
                                                                 ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                           20
                                                                 manner in which Defendants used the subject image was ongoing and continuous in that any
                                                           21
                                                                 person visiting Defendants’ Facebook account could view, access, and even download the image
                                                           22

                                                           23    from the date it was first posted until present. During the entire timeframe that Defendants used

                                                           24    Pinder’s image and likeness, they did so unlawfully, without authorization, and consent, and
                                                           25    Pinder suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.
                                                           26
                                                                 ///
                                                           27
                                                                 ///
                                                           28

                                                                                                                20                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 21 of 75



                                                            1             91.   Pinder has never been hired by Defendants or contracted with Defendants to
                                                            2    advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse or any Crazy Horse
                                                            3
                                                                 event.
                                                            4
                                                                          92.   Defendants never sought permission or authority to use Pinder’s image, likeness,
                                                            5
                                                                 or identity to advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse, or any
                                                            6

                                                            7    Crazy Horse event.

                                                            8             93.   Pinder never gave permission, assigned, licensed, or otherwise consented to

                                                            9    Defendants using her image, likeness, or identity to advertise, promote, market, or endorse
                                                           10    Defendants’ businesses, Crazy Horse, or any Crazy Horse event.
                                                           11
                                                                          94.   Defendants neither offered nor paid any remuneration to Pinder for the
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 unauthorized use of her image, likeness, or identity.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                          95.   Defendants’ use of Pinder’s image, likeness, and/or identity in connection with
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 Crazy Horse impugns Pinder’s character, embarrasses her, and suggests – falsely – her support
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    and endorsement of Defendants’ establishment.

                                                           17             96.   Defendants’ improper use of Pinder’s image permitted, encouraged, or facilitated
                                                           18
                                                                 other persons, firms, and entities to further utilize and misappropriate Pinder’s image in their
                                                           19
                                                                 market activities and business. In doing so, Defendants have further damaged Pinder.
                                                           20
                                                                                                    Plaintiff Mariana Davalos
                                                           21
                                                                          97.   Davalos is, and at all times relevant to this action was, an international model.
                                                           22

                                                           23    Davalos has a twin sister, Camila, and together they started a modeling career at age 10. By the

                                                           24    time Davalos was 18, her career was already established in Colombia as one of the most famous
                                                           25    and successful models in all of Latin America. Davalos was the face of Nacar cosmetics and has
                                                           26
                                                                 appeared in Maxim magazine, Imagen magazine, Besame, SOHO TV, Rumbas de la Ciudad, La
                                                           27
                                                                 Granja Tolima, Kiss Catalogue, Deluxe Jeans, Revista Soho, SCRIBE, Coed People, La Gemela
                                                           28

                                                                                                                 21                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 22 of 75



                                                            1    mas Dulce, Para Hombre, Spiritual Jeans, and Satori. Davalos is constantly listed in “The top
                                                            2    sexiest people in the World” lists and, whether solo or teamed up with her twin sister, is
                                                            3
                                                                 constantly in demand. Davalos’ worldwide identity has continued to grow and her earning
                                                            4
                                                                 capabilities have increased dramatically with more than 491,000 Instagram followers and over
                                                            5
                                                                 62,000 Twitter followers.
                                                            6

                                                            7           98.     In all instances of commercial marketing and promotion of her image, likeness, or

                                                            8    identity by third parties, Davalos negotiated and expressly granted authority for such use

                                                            9    pursuant to agreed-upon terms and conditions and for agreed-upon compensation.
                                                           10           99.     Davalos’ image, likeness, and/or identity are depicted in at least one photograph,
                                                           11
                                                                 enclosed as Exhibit E to the Complaint, which was posted on social media on at least one
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 occasion (and has remained publicly posted since those initial posting, constituting a continuous
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 and ongoing harm) to create the false perception that Davalos has consented or agreed to
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 promote, advertise, market, and/or endorse Crazy Horse. Specifically, on or about November 2,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    2015, Davalos’ image (posed in a sexy referee costume) was uploaded to Crazy Horse’s

                                                           17    Instagram and/or Twitter with intent to promote and market Defendants’ strip club. The Image of
                                                           18
                                                                 Davalos was uploaded with a caption reading, “Are you ready for some Monday Night Football
                                                           19
                                                                 action? Catch the Colts vs Panthers game with all your favorite ladies [football, smiley face, and
                                                           20
                                                                 trophy emojis] #MNF #football #vegas #game #ch3 #sports #viewingparty.” The use of the
                                                           21
                                                                 image falsely implied that Davalos represents Defendants’ strip club and that she authorized
                                                           22

                                                           23    Crazy Horse to use her image for promotional and marketing purposes. The image was used

                                                           24    without the consent of Davalos and was manipulated to intentionally give the impression that
                                                           25    Davalos is a spokesperson for Crazy Horse, working at Crazy Horse, and/or that she endorses
                                                           26
                                                                 Crazy Horse.
                                                           27
                                                                 ///
                                                           28

                                                                                                                22                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 23 of 75



                                                            1             100.   Davalos’ image, likeness, and/or identity in Exhibit E is being used as
                                                            2    advertising, and on social media.
                                                            3
                                                                          101.   Defendants’ unauthorized use of Davalos’ image and likeness was continuous and
                                                            4
                                                                 ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                            5
                                                                 manner in which Defendants used the subject image was ongoing and continuous in that any
                                                            6

                                                            7    person visiting Defendants’ Facebook account could view, access, and even download the image

                                                            8    from the date it was first posted until present. During the entire timeframe that Defendants used

                                                            9    Davalos’ image and likeness, they did so unlawfully, without authorization, and consent, and
                                                           10    Davalos suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.
                                                           11
                                                                          102.   Davalos has never been hired by Defendants or contracted with Defendants to
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse or any Crazy Horse
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 event.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                          103.   Defendants never sought permission or authority to use Davalos’ image, likeness,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    or identity to advertise, promote, market, or endorse Defendants’ businesses, Crazy Horse, or any

                                                           17    Crazy Horse event.
                                                           18
                                                                          104.   Davalos never gave permission, assigned, licensed, or otherwise consented to
                                                           19
                                                                 Defendants using her image, likeness, or identity to advertise, promote, market, or endorse
                                                           20
                                                                 Defendants’ businesses, Crazy Horse, or any Crazy Horse event.
                                                           21
                                                                          105.   Defendants neither offered nor paid any remuneration to Davalos for the
                                                           22

                                                           23    unauthorized use of her image, likeness, or identity.

                                                           24             106.   Defendants’ use of Davalos’ image, likeness, and/or identity in connection with
                                                           25    Crazy Horse impugns Davalos’ character, embarrasses her, and suggests – falsely – her support
                                                           26
                                                                 and endorsement of Defendants’ establishment.
                                                           27
                                                                 ///
                                                           28

                                                                                                                 23                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 24 of 75



                                                            1           107.    Defendants’ improper use of Davalos’ image permitted, encouraged, or facilitated
                                                            2    other persons, firms, and entities to further utilize and misappropriate Davalos’ image in their
                                                            3
                                                                 market activities and business. In doing so, Defendants have further damaged Davalos.
                                                            4
                                                                                                      CAUSES OF ACTION
                                                            5
                                                                                    Plaintiff Emily Sears’ Causes of Action against
                                                            6      Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
                                                            7     GENTLEMEN’S CLUB; RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                                                                       CLUB; and SN INVESTMENT PROPERTIES, LLC d/b/a CRAZY HORSE III
                                                            8                                  GENTLEMEN’S CLUB

                                                            9                                         SEARS COUNT I
                                                                             (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)
                                                           10

                                                           11           108.    Sears re-alleges paragraphs 1 – 21, 22, 27 - 52, and 53 – 63 above, and

                                                           12    incorporates the same by reference as though fully set forth herein.
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        109.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 and protects Sears from the conduct described herein. Specifically, the Lanham Act prohibits a
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                 party in commercial advertising and promotion from “misrepresent[ing] the nature,
                                                           16
                                                                 characteristics, qualities, or geographic origin of his or her or another person’s goods, services or
                                                           17
                                                                 commercial activities….” 15 U.S.C. § 1125(a)(1)(B).
                                                           18

                                                           19           110.    Defendants used Sears’ image, likeness and/or identity as described herein

                                                           20    without authority in order to create the perception that Sears worked at or was otherwise
                                                           21    affiliated with Crazy Horse, endorsed Defendants’ businesses and activities, and/or consented to
                                                           22
                                                                 or authorized Defendants to use her image in order to advertise, promote, and market
                                                           23
                                                                 Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities.
                                                           24
                                                                        111.    Defendants’ use of Sears’ image, likeness and/or identity to advertise, promote
                                                           25

                                                           26    and market Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities as

                                                           27    described in this Complaint was false and misleading.

                                                           28    ///
                                                                                                                  24                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 25 of 75



                                                            1           112.    Defendants’ unauthorized use of Sears’ image, likeness and/or identity as
                                                            2    described in this Complaint constitutes false advertising by suggesting or implying, among other
                                                            3
                                                                 things, that Sears worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’
                                                            4
                                                                 businesses, Crazy Horse or Crazy Horse events or activities, or consented to or authorized
                                                            5
                                                                 Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                                            6

                                                            7    businesses or Crazy Horse events and activities and/or that Sears would participate in or appear

                                                            8    at the specific events promoted in the advertisements.

                                                            9           113.    Defendants’ false advertising described above has the capacity or tendency to
                                                           10    confuse consumers, including actual and prospective patrons of Crazy Horse, as to the general
                                                           11
                                                                 quality of attendees and participants of Crazy Horse and in their events, as well as specifically
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 whether Sears worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 businesses, Crazy Horse or Crazy Horse events or activities, or consented to or authorized
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    businesses or Crazy Horse events and activities.

                                                           17           114.    Upon information and belief, Defendants’ false advertising described above did,
                                                           18
                                                                 in fact, deceive and/or cause consumer confusion as to whether Sears worked at or was otherwise
                                                           19
                                                                 affiliated with Crazy Horse, endorsed Defendants’ businesses, Crazy Horse or Crazy Horse
                                                           20
                                                                 events and activities, or consented to or authorized Defendants’ usage of her image in order to
                                                           21
                                                                 advertise, promote, and market Defendants’ businesses or Crazy Horse events and activities.
                                                           22

                                                           23    Among other things, upon information and belief, such unauthorized use misled and served to

                                                           24    entice consumers and prospective consumers to join Crazy Horse, visit Crazy Horse, and
                                                           25    participate in events at Crazy Horse and had a material effect and impact on the decision of
                                                           26
                                                                 members and prospective members and participants to join Crazy Horse, visit Crazy Horse, and
                                                           27
                                                                 take part in the events at Crazy Horse.
                                                           28

                                                                                                                25                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 26 of 75



                                                            1           115.    Defendants’ advertisements, promotions and marketing of Crazy Horse and
                                                            2    events at Crazy Horse occur in and are targeted to interstate commerce. Specifically, Defendants
                                                            3
                                                                 promote their businesses and events through interstate promotions and campaigns to target
                                                            4
                                                                 persons from different states throughout the United States. Defendants principally uses the
                                                            5
                                                                 World Wide Web, social media, and other vehicles of interstate commerce to advertise, market,
                                                            6

                                                            7    promote, and entice or lure membership and attendance at Crazy Horse events.

                                                            8           116.    Defendants’ unauthorized use of Sears’ image, likeness, and/or identity as

                                                            9    described herein was designed to benefit Defendants’ business interests by, among other things,
                                                           10    promoting Crazy Horse and their activities and attracting clientele to Crazy Horse.
                                                           11
                                                                        117.    Defendants knew or should have known that their unauthorized use of Sears’
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 image, likeness and/or identity would cause consumer confusion as described in this Complaint.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        118.    Defendants’ unauthorized use of Sears’ image, likeness and/or identity as
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 described herein violates 15 U.S.C. §1125(a) and was wrongful.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           119.    Defendants’ wrongful conduct as described herein was willful.

                                                           17           120.    As such, the present case is an exceptional case warranting an award of
                                                           18
                                                                 reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.
                                                           19
                                                                        121.    Defendants had actual or constructive knowledge of the wrongfulness of their
                                                           20
                                                                 conduct, acted with intent to deprive Sears of a property interest, and further acted with actual or
                                                           21
                                                                 constructive knowledge of the high probability that injury or damage would result to Sears.
                                                           22

                                                           23           122.    The method and manner in which Defendants used the image of Sears further

                                                           24    evinces that Defendants was aware of, or consciously disregarded, the fact that Sears did not
                                                           25    consent to Defendants’ use of the image to advertise Defendants’ businesses.
                                                           26
                                                                        123.    Defendants had caused irreparable harm to Sears, her reputation, and brand by
                                                           27
                                                                 attributing to Sears the strip club lifestyle and activities at Crazy Horse.
                                                           28

                                                                                                                   26                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 27 of 75



                                                            1              124.   Defendants’ unauthorized use of Sears’ image, likeness, and/or identity directly
                                                            2    and proximately caused and continue to cause damage to Sears in an amount to be determined at
                                                            3
                                                                 trial.
                                                            4
                                                                           WHEREFORE, Sears respectfully requests that the Court issue a judgment granting
                                                            5
                                                                 actual or compensatory damages in an amount to be determined at trial, lost profits,
                                                            6

                                                            7    disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

                                                            8    and costs, prejudgment and post-judgment interest, and/or such further relief that is just and

                                                            9    proper.
                                                           10                                          SEARS COUNT II
                                                           11                 (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

                                                           12              125.   Sears re-alleges paragraphs 1 – 21, 22, 27 - 52, and 53 – 63 above, and
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 incorporates the same by reference as though fully set forth herein.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                           126.   Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                 and protects Sears from the conduct described herein.
                                                           16
                                                                           127.   Defendants used Sears’ image in order to create the false impression with the
                                                           17
                                                                 public that Sears either worked at Defendants’ strip club, or endorsed Defendants’ businesses.
                                                           18

                                                           19    This was done to promote and attract clientele to Crazy Horse, and thereby generate revenue for

                                                           20    Defendants.
                                                           21              128.   Thus, this was done in furtherance of Defendants’ commercial benefit.
                                                           22
                                                                           129.   Sears is in the business of commercializing her identity and selling her images to
                                                           23
                                                                 reputable brands and companies for profit. Defendants’ customers are the exact demographic that
                                                           24
                                                                 views Sears’ images in magazines and online. By virtue of Sears’ use of her image and identity
                                                           25

                                                           26    to build her brand, she has acquired a distinctiveness through secondary meaning. Sears’ image

                                                           27    either suggests the basic nature of her product or service, identifies the characteristic of her

                                                           28    product or service, or suggests the characteristics of her product or service that requires an effort
                                                                                                                  27                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 28 of 75



                                                            1    of the imagination by the consumer in order to be understood as descriptive. As such, her brand –
                                                            2    the reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her
                                                            3
                                                                 persona.
                                                            4
                                                                         130.    Both Sears and Defendants compete in the entertainment industry, use similar
                                                            5
                                                                 marketing channels and their respective endeavors overlap. They vie for the same dollars from
                                                            6

                                                            7    the same demographic consumer group.

                                                            8            131.    As such, an unauthorized use of Sears’ image to promote a strip club created an

                                                            9    undeniable confusion in Defendants’ consumers’ minds, which lead to competitive injury to
                                                           10    Sears. There is no doubt that Defendants’ used Sears’ image for advertising purposes, that is to
                                                           11
                                                                 promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of Sears’
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 image and likeness was an existing intent to commercialize an interest in Sears’ image and
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 likeness.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                         132.    Defendants’ use of Sears’ image, likeness, and/or identity constitutes a false
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    designation of the source of origin, sponsorship, approval, or association which has deceived

                                                           17    Sears’ fans and present and prospective clients into believing that Crazy Horse advertisements
                                                           18
                                                                 are endorsed by Sears, or sponsored, approved by, or associated with Sears.
                                                           19
                                                                         133.    Despite the fact that Defendants was at all times aware that Sears neither worked
                                                           20
                                                                 at, nor endorsed their strip club, nevertheless, they used Sears’ image in order to mislead
                                                           21
                                                                 potential customers as to Sears’ employment at and/or affiliation with Crazy Horse.
                                                           22

                                                           23            134.    Defendants knew that their use of Sears’ image would cause consumer confusion

                                                           24    as to Sears’ sponsorship and/or employment at Crazy Horse.
                                                           25            135.    Upon information and belief, Defendants’ use of Sears’ image did in fact cause
                                                           26
                                                                 consumer confusion as to Sears’ employment at and/or endorsement of Defendants’ businesses,
                                                           27
                                                                 and the goods and services provided by Defendants.
                                                           28

                                                                                                                   28                                    KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 29 of 75



                                                            1           136.    As a direct and proximate result of Defendants’ actions, Sears has no control over
                                                            2    the nature and quality of the line of products or services provided by Defendants, the nature of
                                                            3
                                                                 the advertisements depicting Sears’ image, likeness, and/or identity, or how Sears’ image,
                                                            4
                                                                 likeness, and/or identity is being depicted by Defendants.
                                                            5
                                                                        137.    Further, any failure, neglect, or default by Defendants will reflect adversely on
                                                            6

                                                            7    Sears as the believed source of origin, sponsorship, approval, or association thereof, hampering

                                                            8    efforts by Sears to continue to protect her reputation for high quality professional modeling,

                                                            9    resulting in loss of sales thereof and the considerable expenditures to promote her personal
                                                           10    modeling services to legitimate mainstream media, all to the irreparable harm of Sears.
                                                           11
                                                                        138.    Due to Defendants’ unauthorized use of Sears’ image, Sears has been damaged in
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 an amount to be determined at trial.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        WHEREFORE, Sears respectfully requests that the Court enter a judgment against
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 Defendants and grant actual or compensatory damages in an amount to be determined at trial,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    lost profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,

                                                           17    attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that
                                                           18
                                                                 is just and proper.
                                                           19
                                                                                                      SEARS COUNT III
                                                           20                   (Violation of Nevada’s Right of Publicity Statute – NRS 597.810)
                                                           21           139.    Sears re-alleges paragraphs 1 – 21, 22, 27 - 52, and 53 – 63 above, and
                                                           22
                                                                 incorporates the same by reference as though fully set forth herein.
                                                           23
                                                                        140.    Sears has a right of publicity under Nevada’s Right of Publicity statute—NRS
                                                           24
                                                                 597.810.
                                                           25

                                                           26           141.    Defendants may not use the name, voice, signature, photograph or likeness of

                                                           27    Sears for any commercial use without first having obtained her written consent for that use.

                                                           28

                                                                                                                 29                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 30 of 75



                                                            1           142.    As set forth herein, Defendants have violated Sears’ right to publicity by invading
                                                            2    Sears’ privacy, misappropriating her likeness, and publishing on Defendants’ social media
                                                            3
                                                                 outlets, the altered image, likeness, and/or identity of Sears, as it appears in Exhibit A, which
                                                            4
                                                                 made it appear as though Sears was employed at Crazy Horse, or endorsed Defendants’ strip
                                                            5
                                                                 club, or any Crazy Horse events or activities.
                                                            6

                                                            7           143.    Defendants’ unauthorized use of Sears’ image and likeness was continuous and

                                                            8    ongoing in that it was never removed after it was initially posted by Defendants; further, the

                                                            9    manner in which Defendants’ used the subject image was ongoing and continuous in that any
                                                           10    person visiting Defendants’ Facebook account could view, access, and even download the image
                                                           11
                                                                 from the date it was first posted until present.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        144.    Sears is informed and believes and herein alleges that Defendants posted and
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 publicized her image and likeness in a manner that was hidden, inherently undiscoverable, or
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 inherently unknowable, in that Defendants published her image and likeness on social media
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    threads that, over time, are (for example, but not limited to) “pushed” down in time from

                                                           17    immediate visibility.
                                                           18
                                                                        145.    Sears is further informed and believes and herein alleges that discovery will prove
                                                           19
                                                                 that Defendants’ republicized Sears’ image and likeness on various occasions, via different
                                                           20
                                                                 mediums, after the initial date of the posting of her image and likeness (July 5, 2017) and
                                                           21
                                                                 through the filing of this complaint.
                                                           22

                                                           23           146.    Sears is informed and believes and herein alleges that Defendants’ republication

                                                           24    of Sears’ image and likeness was altered so as to reach a new audience and/or promote a
                                                           25    different product.
                                                           26
                                                                        147.    Despite the clear language of NRS 597.810, and at all relevant times, Defendants
                                                           27
                                                                 published, printed, displayed, and/or publicly used Sears’ image, likeness, and/or identity on
                                                           28

                                                                                                                    30                             KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 31 of 75



                                                            1    their social media outlets, among others, for purposes of trade and/or commercial advertising
                                                            2    including, but not limited to, promoting, advertising, and marketing Crazy Horse and/or San’s
                                                            3
                                                                 events and activities.
                                                            4
                                                                          148.   The respective social media outlets were designed to attract business and generate
                                                            5
                                                                 revenue for Crazy Horse.
                                                            6

                                                            7             149.   Upon information and belief, Defendants’ use of Sears’ image, likeness and/or

                                                            8    identity did in fact attract clientele and generate business for Crazy Horse.

                                                            9             150.   At all relevant times and at no point, did Defendants ever receive permission or
                                                           10    consent, be it written or otherwise, to use Sears’ image, likeness, and/or identity on the Crazy
                                                           11
                                                                 Horse social media outlets or for any other use or matter associated with Crazy Horse.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                          151.   Defendants took these actions without Sears’ permission, consent or authority, be
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 it written or otherwise. In fact, Defendants never sought permission nor authority to use Sears’
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 image, likeness and/or identity to advertise, promote, market or endorse Defendants’ businesses,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    Crazy Horse or any Crazy Horse event or activities or for any other use.

                                                           17             152.   Sears never consented to, permitted, assigned, licensed, or otherwise agreed to
                                                           18
                                                                 Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse
                                                           19
                                                                 Defendants’ businesses, Crazy Horse or any Crazy Horse event or activity.
                                                           20
                                                                          153.    Defendants was at all relevant times aware that they never received Sears’
                                                           21
                                                                 permission or consent to use her Image on any website or social media account, or on any other
                                                           22

                                                           23    medium, in order to promote Crazy Horse.

                                                           24             154.   At no point did Defendants ever compensate Sears for their use of her image,
                                                           25    likeness, and/or identity.
                                                           26
                                                                          155.   No applicable privilege or authorization exists for Defendants’ use of Sears’
                                                           27
                                                                 Image.
                                                           28

                                                                                                                  31                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 32 of 75



                                                            1           156.    Defendants intentionally or, at a minimum, recklessly, published, printed,
                                                            2    displayed, or otherwise publicly disseminated or used Sears’ image, likeness or identity without
                                                            3
                                                                 her express written or oral consent, for purposes of trade or for other commercial or advertising
                                                            4
                                                                 purposes as detailed in this Complaint.
                                                            5
                                                                        157.    Defendants caused irreparable harm to Sears, her reputation, and brand by
                                                            6

                                                            7    attributing to Sears the strip club lifestyle and activities at Crazy Horse.

                                                            8           158.    Defendants have also damaged Sears as a direct and proximate result of their

                                                            9    unauthorized use of Sears’ image, likeness and/or identity without compensating Sears.
                                                           10           159.    Due to Defendants’ violation of Sears’ rights of privacy and publicity under NRS
                                                           11
                                                                 597.810, Sears has been damaged in an amount to be determined at trial, but in all events not less
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary damages.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        160.    In addition, Sears hereby requests an Order permanently enjoining Defendants
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 from violating Sears’ right to privacy and publicity.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           161.    In addition, Sears hereby requests an award of punitive damages, in an amount to

                                                           17    be determined at trial, due to Defendants’ knowing and intentional violation of her statutory
                                                           18
                                                                 rights to privacy and publicity.
                                                           19
                                                                        WHEREFORE, Sears respectfully requests that the Court issue a judgment against
                                                           20
                                                                 Defendants for all remedies available under a claim of misappropriation including, but not
                                                           21
                                                                 limited to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds,
                                                           22

                                                           23    including Defendants’ profits, and other relief deemed just and proper by this Court.

                                                           24                                          SEARS COUNT IV
                                                                                               (Negligence and Respondeat Superior)
                                                           25

                                                           26           162.    Sears re-alleges paragraphs 1 – 21, 22, 27 - 52, and 53 – 63 above, and

                                                           27    incorporates the same by reference as though fully set forth herein.

                                                           28

                                                                                                                   32                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 33 of 75



                                                            1           163.    Sears is further informed and believes and herein alleges that Defendants maintain
                                                            2    or should have maintained employee policies and procedures which govern the use of
                                                            3
                                                                 intellectual property, publicity rights, and/or the image and likeness of individuals for
                                                            4
                                                                 promotional and advertising purposes which specifically prevent the unauthorized and non-
                                                            5
                                                                 consensual use of intellectual property, publicity rights, and/or the image and likeness of
                                                            6

                                                            7    individuals for promotional and advertising purposes.

                                                            8           164.    Further, Defendants should have maintained, or failed to maintain, policies and

                                                            9    procedures to ensure that their promotional and/or advertising materials and campaigns were not
                                                           10    deceptive or misleading in their advertising practices.
                                                           11
                                                                        165.    Defendants owed a duty of care to Sears to ensure that their advertising and
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 promotional materials and practices did not infringe on her property and publicity rights.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        166.    Defendants further owed a duty of care to consumers at large to ensure that their
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 promotional and/or advertising materials and campaigns were not deceptive or misleading in
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    their advertising practices.

                                                           17           167.    Defendants breached their duty of care to both Sears and consumers by failing to
                                                           18
                                                                 either adhere to, or implement, policies and procedures to ensure that the use of intellectual
                                                           19
                                                                 property, publicity rights, and/or the image and likeness of individuals for promotional and
                                                           20
                                                                 advertising purposes were not unauthorized, non-consensual, or false and deceptive.
                                                           21
                                                                        168.    Defendants further failed to enforce or implement the above-stated policies and/or
                                                           22

                                                           23    to communicate them to employees, and/or supervise their employees in order to ensure that

                                                           24    these policies, along with federal and Nevada law, were not violated. Defendants breached their
                                                           25    duty of care to Sears and consumers by their negligent hiring, screening, retaining, supervising,
                                                           26
                                                                 and/or training of their employees and agents.
                                                           27
                                                                 ///
                                                           28

                                                                                                                  33                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 34 of 75



                                                            1           169.    Defendants’ breach was the proximate cause of the harm Sears suffered when her
                                                            2    Image was published without her consent, authorization and done so in a false, misleading,
                                                            3
                                                                 and/or deceptive manner.
                                                            4
                                                                        170.    As a result of Defendants’ negligence, Sears has suffered damages in an amount
                                                            5
                                                                 to be determined at trial, but which in all events are in excess of seventy five thousand dollars
                                                            6

                                                            7    ($75,000), exclusive of punitive and exemplary damages.

                                                            8               Plaintiff Najome Colon a/k/a Gia Macool’s Causes of Action against
                                                                   Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
                                                            9     GENTLEMEN’S CLUB; RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                                                                       CLUB; and SN INVESTMENT PROPERTIES, LLC d/b/a CRAZY HORSE III
                                                           10                                    GENTLEMEN’S CLUB
                                                           11
                                                                                                    MACOOL COUNT I
                                                           12                (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        171.    Macool re-alleges paragraphs 1 – 21, 23, 27 - 52, and 64 – 74 above, and
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 incorporates the same by reference as though fully set forth herein.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                        172.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants
                                                           16
                                                                 and protects Macool from the conduct described herein. Specifically, the Lanham Act prohibits a
                                                           17
                                                                 party in commercial advertising and promotion from “misrepresent[ing] the nature,
                                                           18

                                                           19    characteristics, qualities or geographic origin of his or her or another person’s goods, services or

                                                           20    commercial activities . . . .” 15 U.S.C. §1125(a)(1)(B).
                                                           21           173.    Defendants used Macool’s image, likeness and/or identity as described herein
                                                           22
                                                                 without authority in order to create the perception that Macool worked at or was otherwise
                                                           23
                                                                 affiliated with Crazy Horse, endorsed Defendants’ businesses and activities, and/or consented to
                                                           24
                                                                 or authorized Defendants to use her image in order to advertise, promote, and market
                                                           25

                                                           26    Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities.

                                                           27    ///

                                                           28    ///
                                                                                                                 34                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 35 of 75



                                                            1           174.    Defendants’ use of Macool’s image, likeness and/or identity to advertise, promote
                                                            2    and market Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities as
                                                            3
                                                                 described in this Complaint was false and misleading.
                                                            4
                                                                        175.    Defendants’ unauthorized use of Macool’s image, likeness and/or identity as
                                                            5
                                                                 described in this Complaint constitutes false advertising by suggesting or implying, among other
                                                            6

                                                            7    things, that Macool worked at or was otherwise affiliated with Crazy Horse, endorsed

                                                            8    Defendants’ businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or

                                                            9    authorized Defendants’ usage of her image in order to advertise, promote, and market
                                                           10    Defendants’ businesses or Crazy Horse events and activities and/or that Macool would
                                                           11
                                                                 participate in or appear at the specific events promoted in the advertisements.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        176.    Defendants’ false advertising described above has the capacity or tendency to
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 confuse consumers, including actual and prospective patrons of Crazy Horse, as to the general
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 quality of attendees and participants of Crazy Horse and in their events, as well as specifically
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    whether Macool worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’

                                                           17    businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or authorized
                                                           18
                                                                 Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                                           19
                                                                 businesses or Crazy Horse events and activities.
                                                           20
                                                                        177.    Upon information and belief, Defendants’ false advertising described above did,
                                                           21
                                                                 in fact, deceive and/or cause consumer confusion as to whether Macool worked at or was
                                                           22

                                                           23    otherwise affiliated with Crazy Horse, endorsed Defendants’ businesses, Crazy Horse, or Crazy

                                                           24    Horse events and activities, or consented to or authorized Defendants’ usage of her image in
                                                           25    order to advertise, promote, and market Defendants’ businesses or Crazy Horse events and
                                                           26
                                                                 activities. Among other things, upon information and belief, such unauthorized use misled and
                                                           27
                                                                 served to entice consumers and prospective consumers to join Crazy Horse, visit Crazy Horse,
                                                           28

                                                                                                                 35                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 36 of 75



                                                            1    and participate in events at Crazy Horse and had a material effect and impact on the decision of
                                                            2    members and prospective members and participants to join Crazy Horse, visit Crazy Horse, and
                                                            3
                                                                 take part in the events at Crazy Horse.
                                                            4
                                                                        178.    Defendants’ advertisements, promotions and marketing of Crazy Horse and
                                                            5
                                                                 events at Crazy Horse occur in and are targeted to interstate commerce. Specifically, Defendants
                                                            6

                                                            7    promotes their businesses and events through interstate promotions and campaigns to target

                                                            8    persons from different states throughout the United States. Defendants principally use the World

                                                            9    Wide Web, social media, and other vehicles of interstate commerce to advertise, market,
                                                           10    promote, and entice or lure membership and attendance at Crazy Horse events.
                                                           11
                                                                        179.    Defendants’ unauthorized use of Macool’s image, likeness and/or identity as
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 described herein was designed to benefit Defendants’ businesses interests by, among other
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 things, promoting Crazy Horse and their activities and attracting clientele to Crazy Horse.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        180.    Defendants knew or should have known that their unauthorized use of Macool’s
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    image, likeness and/or identity would cause consumer confusion as described in this Complaint.

                                                           17           181.    Defendants’ unauthorized use of Macool’s image, likeness and/or identity as
                                                           18
                                                                 described herein violates 15 U.S.C. §1125(a) and was wrongful.
                                                           19
                                                                        182.    Defendants’ wrongful conduct as described herein was willful.
                                                           20
                                                                        183.    As such, the present case is an exceptional case warranting an award of
                                                           21
                                                                 reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.
                                                           22

                                                           23           184.    Defendants had actual or constructive knowledge of the wrongfulness of their

                                                           24    conduct, acted with intent to deprive Macool of a property interest, and further acted with actual
                                                           25    or constructive knowledge of the high probability that injury or damage would result to Macool.
                                                           26
                                                                 ///
                                                           27
                                                                 ///
                                                           28

                                                                                                                 36                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 37 of 75



                                                            1              185.   The method and manner in which Defendants used the image of Macool further
                                                            2    evinces that Defendants was aware of or consciously disregarded the fact that Macool did not
                                                            3
                                                                 consent to Defendants’ use of the image to advertise Defendants’ businesses.
                                                            4
                                                                           186.   Defendants had caused irreparable harm to Macool, her reputation, and brand by
                                                            5
                                                                 attributing to Macool the strip club lifestyle and activities at Crazy Horse.
                                                            6

                                                            7              187.   Defendants’ unauthorized use of Macool’s image, likeness, and/or identity

                                                            8    directly and proximately caused and continue to cause damage to Macool in an amount to be

                                                            9    determined at trial.
                                                           10              WHEREFORE, Macool respectfully requests that the Court issue a judgment granting
                                                           11
                                                                 actual or compensatory damages in an amount to be determined at trial, lost profits,
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 and costs, prejudgment and post-judgment interest, and/or such further relief that is just and
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 proper.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16                                         MACOOL COUNT II
                                                                              (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)
                                                           17
                                                                           188.   Macool re-alleges paragraphs 1 – 21, 23, 27 - 52, and 64 – 74 above, and
                                                           18

                                                           19    incorporates the same by reference as though fully set forth herein.

                                                           20              189.   Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,
                                                           21    and protects Macool from the conduct described herein.
                                                           22
                                                                           190.   Defendants used Macool’s image in order to create the false impression with the
                                                           23
                                                                 public that Macool either worked at Defendants’ strip club, or endorsed Defendants’ businesses.
                                                           24
                                                                 This was done to promote and attract clientele to Crazy Horse, and thereby generate revenue for
                                                           25

                                                           26    Defendants.

                                                           27              191.   Thus, this was done in furtherance of Defendants’ commercial benefit.

                                                           28    ///
                                                                                                                  37                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 38 of 75



                                                            1           192.    Macool is in the business of commercializing her identity and selling her images
                                                            2    to reputable brands and companies for profit. Defendants’ customers are the exact demographic
                                                            3
                                                                 that views Macool’s images in magazines and online. By virtue of Macool’s use of her image
                                                            4
                                                                 and identity to build her brand, she has acquired a distinctiveness through secondary meaning.
                                                            5
                                                                 Macool’s image either suggests the basic nature of her product or service, identifies the
                                                            6

                                                            7    characteristic of her product or service, or suggests the characteristics of her product or service

                                                            8    that requires an effort of the imagination by the consumer in order to be understood as

                                                            9    descriptive. As such, her brand – the reason her clients seek to hire her – is unique in that it is
                                                           10    encompassed in her identity, i.e., her persona.
                                                           11
                                                                        193.    Both Macool and Defendants compete in the entertainment industry, use similar
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 marketing channels, and their respective endeavors overlap. They vie for the same dollars from
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 the same demographic consumer group.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        194.    As such, an unauthorized use of Macool’s image to promote a strip club created
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    an undeniable confusion in Defendants’ consumers’ minds, which lead to competitive injury to

                                                           17    Macool. There is no doubt that Defendants used Macool’s image for advertising purposes, that is
                                                           18
                                                                 to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of
                                                           19
                                                                 Macool’s image and likeness was an existing intent to commercialize an interest in Macool’s
                                                           20
                                                                 image and likeness
                                                           21
                                                                        195.    Defendants’ use of Macool’s image, likeness, and/or identity constitutes a false
                                                           22

                                                           23    designation of the source of origin, sponsorship, approval, or association, which has deceived

                                                           24    Macool’s fans, and present and prospective clients, into believing that Crazy Horse
                                                           25    advertisements are endorsed by Macool, or sponsored, approved or associated with Macool.
                                                           26
                                                                 ///
                                                           27
                                                                 ///
                                                           28

                                                                                                                   38                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 39 of 75



                                                            1           196.    Despite the fact that Defendants was at all times aware that Macool neither
                                                            2    worked at, nor endorsed their strip club, nevertheless, they used Macool’s image in order to
                                                            3
                                                                 mislead potential customers as to Macool’s employment at and/or affiliation with Crazy Horse.
                                                            4
                                                                        197.    Defendants knew that their use of Macool’s image would cause consumer
                                                            5
                                                                 confusion as to Macool’s sponsorship and/or employment at Crazy Horse.
                                                            6

                                                            7           198.    Upon information and belief, Defendants’ use of Macool’s image did in fact cause

                                                            8    consumer confusion as to Macool’s employment at and/or endorsement of Defendants’

                                                            9    businesses, and the goods and services provided by Defendants.
                                                           10           199.    As a direct and proximate result of Defendants’ actions, Macool has no control
                                                           11
                                                                 over the nature and quality of the line of products or services provided by Defendants, the nature
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 of the advertisements depicting Macool’s image, likeness, and/or identity, or how Macool’s
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 image, likeness, and/or identity is being depicted by Defendants.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        200.    Further, any failure, neglect, or default by Defendants will reflect adversely on
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    Macool as the believed source of origin, sponsorship, approval, or association thereof, hampering

                                                           17    efforts by Macool to continue to protect her reputation for high quality professional modeling,
                                                           18
                                                                 resulting in loss of sales thereof and the considerable expenditures to promote her personal
                                                           19
                                                                 modeling services to legitimate mainstream media, all to the irreparable harm of Macool.
                                                           20
                                                                        201.    Due to Defendants’ unauthorized use of Macool’s image, Macool has been
                                                           21
                                                                 damaged in an amount to be determined at trial.
                                                           22

                                                           23           WHEREFORE, Macool respectfully requests that the Court enter a judgment against

                                                           24    Defendants’ and grant actual or compensatory damages in an amount to be determined at trial,
                                                           25    lost profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,
                                                           26
                                                                 attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that
                                                           27
                                                                 is just and proper.
                                                           28

                                                                                                                39                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 40 of 75



                                                            1                                       MACOOL COUNT III
                                                                                (Violation of Nevada’s Right of Publicity Statute – NRS 597.810)
                                                            2

                                                            3           202.    Macool re-alleges paragraphs 1 – 21, 23, 27 - 52, and 64 – 74 above, and

                                                            4    incorporates the same by reference as though fully set forth herein.

                                                            5           203.    Macool has a right of publicity under Nevada’s Right of Publicity statute—NRS
                                                            6    597.810.
                                                            7
                                                                        204.    Defendants may not use the name, voice, signature, photograph or likeness of
                                                            8
                                                                 Macool for any commercial use without first having obtained her written consent for that use.
                                                            9
                                                                        205.    As set forth herein, Defendants have violated Macool’s right to publicity by
                                                           10

                                                           11    invading Macool’s privacy, misappropriating her likeness, and publishing on Defendants’ social

                                                           12    media outlets and/or website, the altered image, likeness, and/or identity of Macool, as it appears
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 in Exhibit B, which made it appear as though Macool was employed at Crazy Horse, or
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 endorsed Defendants’ strip club, or any Crazy Horse events or activities.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                        206.    Defendants’ unauthorized use of Macool’s image and likeness was continuous
                                                           16
                                                                 and ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                           17
                                                                 manner in which Defendants used the subject image was ongoing and continuous in that any
                                                           18

                                                           19    person visiting Defendants’ Facebook account could view, access, and even download the image

                                                           20    from the date it was first posted until present.
                                                           21           207.    Macool is informed and believes and herein alleges that Defendants posted and
                                                           22
                                                                 publicized her image and likeness in a manner that was hidden, inherently undiscoverable, or
                                                           23
                                                                 inherently unknowable, in that Defendants published her image and likeness on social media
                                                           24
                                                                 threads that, over time, are (for example, but not limited to) “pushed” down in time from
                                                           25

                                                           26    immediate visibility.

                                                           27           208.    Macool is further informed and believes and herein alleges that discovery will

                                                           28    prove that Defendants’ republicized Macool’s image and likeness on various occasions, via
                                                                                                                    40                              KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 41 of 75



                                                            1    different mediums, after the initial date of the posting of her image and likeness (July 9, 2016)
                                                            2    and through the filing of this complaint.
                                                            3
                                                                        209.    Macool is informed and believes and herein alleges that Defendants’ republication
                                                            4
                                                                 of Macool’s image and likeness was altered so as to reach a new audience and/or promote a
                                                            5
                                                                 different product.
                                                            6

                                                            7           210.    Despite the clear language of NRS 597.810, and at all relevant times, Defendants

                                                            8    published, printed, displayed, and/or publicly used Macool’s image, likeness, and/or identity on

                                                            9    their social media outlets, among others, for purposes of trade and/or commercial advertising
                                                           10    including, but not limited to, promoting, advertising, and marketing Crazy Horse and/or Crazy
                                                           11
                                                                 Horse events and activities.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        211.    The respective social media outlets were designed to attract business and generate
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 revenue for Crazy Horse.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        212.    Upon information and belief, Defendants’ use of Macool’s image, likeness and/or
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    identity did in fact attract clientele and generate business for Crazy Horse.

                                                           17           213.    At all relevant times and at no point, did Defendants ever receive permission or
                                                           18
                                                                 consent, be it written or otherwise, to use Macool’s image, likeness, and/or identity on Crazy
                                                           19
                                                                 Horse social media outlets or for any other use or matter associated with Crazy Horse.
                                                           20
                                                                        214.    Defendants took these actions without Macool’s permission, consent or authority,
                                                           21
                                                                 be it written or otherwise. In fact, Defendants never sought permission nor authority to use
                                                           22

                                                           23    Macool’s image, likeness and/or identity to advertise, promote, market or endorse Defendants’

                                                           24    businesses, Crazy Horse or any Crazy Horse event or activities or for any other use.
                                                           25           215.    Macool never consented to, permitted, assigned, licensed, or otherwise agreed to
                                                           26
                                                                 Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse
                                                           27
                                                                 Defendants’ businesses, Crazy Horse or any Crazy Horse event or activity.
                                                           28

                                                                                                                  41                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 42 of 75



                                                            1             216.    Defendants was at all relevant times aware that they never received Macool’s
                                                            2    permission or consent to use her Image on any website or social media account, or on any other
                                                            3
                                                                 medium, in order to promote Crazy Horse.
                                                            4
                                                                          217.   At no point did Defendants ever compensate Macool for their use of her image,
                                                            5
                                                                 likeness, and/or identity.
                                                            6

                                                            7             218.   No applicable privilege or authorization exists for Defendants’ use of Macool’s

                                                            8    Image.

                                                            9             219.   Defendants intentionally or, at a minimum, recklessly, published, printed,
                                                           10    displayed, or otherwise publicly disseminated or used Macool’s image, likeness, and/or identity
                                                           11
                                                                 without her express written or oral consent, for purposes of trade or for other commercial or
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 advertising purposes as detailed in this Complaint.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                          220.   Defendants caused irreparable harm to Macool, her reputation, and brand by
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 attributing to Macool the strip club lifestyle and activities at Crazy Horse.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16             221.   Defendants have also damaged Macool as a direct and proximate result of their

                                                           17    unauthorized use of Macool’s image, likeness, and/or identity without compensating Macool.
                                                           18
                                                                          222.   Due to Defendants’ violation of Macool’s rights of privacy and publicity under
                                                           19
                                                                 NRS 597.810, Macool has been damaged in an amount to be determined at trial, but in all events
                                                           20
                                                                 not less than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary
                                                           21
                                                                 damages.
                                                           22

                                                           23             223.   In addition, Macool hereby requests an Order permanently enjoining Defendants

                                                           24    from violating Macool’s right to privacy and publicity.
                                                           25             224.   In addition, Macool hereby requests an award of punitive damages, in an amount
                                                           26
                                                                 to be determined at trial, due to Defendants’ knowing and intentional violation of her statutory
                                                           27
                                                                 rights to privacy and publicity.
                                                           28

                                                                                                                  42                              KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 43 of 75



                                                            1           WHEREFORE, Macool respectfully requests that the Court issue a judgment against
                                                            2    Defendants for all remedies available under a claim of misappropriation including, but not
                                                            3
                                                                 limited to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds,
                                                            4
                                                                 including Defendants’ profits and other relief deemed just and proper by this Court.
                                                            5
                                                                                                       MACOOL COUNT IV
                                                            6                                   (Negligence and Respondeat Superior)
                                                            7
                                                                        225.    Macool re-alleges paragraphs 1 – 21, 23, 27 - 52, and 64 – 74 above, and
                                                            8
                                                                 incorporates the same by reference as though fully set forth herein.
                                                            9
                                                                        226.    Macool is further informed and believes and herein alleges that Defendants
                                                           10

                                                           11    maintains or should have maintained employee policies and procedures which govern the use of

                                                           12    intellectual property, publicity rights, and/or the image and likeness of individuals for
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 promotional and advertising purposes which specifically prevent the unauthorized and non-
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 consensual use of intellectual property, publicity rights and/or the image and likeness of
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                 individuals for promotional and advertising purposes.
                                                           16
                                                                        227.    Further, Defendants should have maintained, or failed to maintain, policies and
                                                           17
                                                                 procedures to ensure that their promotional and/or advertising materials and campaigns were not
                                                           18

                                                           19    deceptive or misleading in their advertising practices.

                                                           20           228.    Defendants owed a duty of care to Macool to ensure that their advertising and
                                                           21    promotional materials and practices did not infringe on her property and publicity rights.
                                                           22
                                                                        229.    Defendants further owed a duty of care to consumers at large to ensure that their
                                                           23
                                                                 promotional and/or advertising materials and campaigns were not deceptive or misleading in
                                                           24
                                                                 their advertising practices.
                                                           25

                                                           26           230.    Defendants breached their duty of care to both Macool and consumers by failing

                                                           27    to either adhere to or implement policies and procedures to ensure that the use of intellectual

                                                           28

                                                                                                                 43                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 44 of 75



                                                            1    property, publicity rights, and/or the image and likeness of individuals for promotional and
                                                            2    advertising purposes were not unauthorized, non-consensual, or false and deceptive.
                                                            3
                                                                        231.    Defendants further failed to enforce or implement the above-stated policies and/or
                                                            4
                                                                 to communicate them to employees, and/or supervise their employees in order to ensure that
                                                            5
                                                                 these policies, along with federal and Nevada law, were not violated. Defendants breached their
                                                            6

                                                            7    duty of care to Macool and consumers by their negligent hiring, screening, retaining,

                                                            8    supervising, and/or training of their employees and agents.

                                                            9           232.    Defendants’ breach was the proximate cause of the harm Macool suffered when
                                                           10    her Image was published without her consent, authorization and done so in a false, misleading,
                                                           11
                                                                 and/or deceptive manner.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        233.    As a result of Defendants’ negligence, Macool has suffered damages in an amount
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 to be determined at trial, but which in all events are in excess of seventy five thousand dollars
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 ($75,000), exclusive of punitive and exemplary damages.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16            Plaintiff Rachel Bernstein a/k/a Rachel Koren’s Causes of Action against
                                                                   Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
                                                           17     GENTLEMEN’S CLUB; RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                                                                       CLUB; and SN INVESTMENT PROPERTIES, LLC d/b/a CRAZY HORSE III
                                                           18
                                                                                                 GENTLEMEN’S CLUB
                                                           19
                                                                                                     KOREN COUNT I
                                                           20                (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)
                                                           21           234.    Koren re-alleges paragraphs 1 – 21, 24, 27 - 52, and 75 – 85 above, and
                                                           22
                                                                 incorporates the same by reference as though fully set forth herein.
                                                           23
                                                                        235.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants
                                                           24
                                                                 and protects Koren from the conduct described herein. Specifically, the Lanham Act prohibits a
                                                           25

                                                           26    party in commercial advertising and promotion from “misrepresent[ing] the nature,

                                                           27    characteristics, qualities or geographic origin of his or her or another person’s goods, services or

                                                           28    commercial activities . . . .” 15 U.S.C. §1125(a)(1)(B).
                                                                                                                 44                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 45 of 75



                                                            1           236.    Defendants used Koren’s image, likeness and/or identity as described herein
                                                            2    without authority in order to create the perception that Koren worked at or was otherwise
                                                            3
                                                                 affiliated with Crazy Horse, endorsed Defendants’ businesses and activities, and/or consented to
                                                            4
                                                                 or authorized Defendants to use her image in order to advertise, promote, and market
                                                            5
                                                                 Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities.
                                                            6

                                                            7           237.    Defendants’ use of Koren’s image, likeness and/or identity to advertise, promote

                                                            8    and market Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities as

                                                            9    described in this Complaint was false and misleading.
                                                           10           238.    Defendants’ unauthorized use of Koren’s image, likeness and/or identity as
                                                           11
                                                                 described in this Complaint constitutes false advertising by suggesting or implying, among other
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 things, that Koren worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or authorized
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    businesses or Crazy Horse events and activities and/or that Koren would participate in or appear

                                                           17    at the specific events promoted in the advertisements.
                                                           18
                                                                        239.    Defendants’ false advertising described above has the capacity or tendency to
                                                           19
                                                                 confuse consumers, including actual and prospective patrons of Crazy Horse, as to the general
                                                           20
                                                                 quality of attendees and participants of Crazy Horse and in their events, as well as specifically
                                                           21
                                                                 whether Koren worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’
                                                           22

                                                           23    businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or authorized

                                                           24    Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                                           25    businesses or Crazy Horse events and activities.
                                                           26
                                                                        240.    Upon information and belief, Defendants’ false advertising described above did,
                                                           27
                                                                 in fact, deceive and/or cause consumer confusion as to whether Koren worked at or was
                                                           28

                                                                                                                45                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 46 of 75



                                                            1    otherwise affiliated with Crazy Horse, endorsed Defendants’ businesses, Crazy Horse, or Crazy
                                                            2    Horse events and activities, or consented to or authorized Defendants’ usage of her image in
                                                            3
                                                                 order to advertise, promote, and market Defendants’ businesses or Crazy Horse events and
                                                            4
                                                                 activities. Among other things, upon information and belief, such unauthorized use misled and
                                                            5
                                                                 served to entice consumers and prospective consumers to join Crazy Horse, visit Crazy Horse,
                                                            6

                                                            7    and participate in events at Crazy Horse and had a material effect and impact on the decision of

                                                            8    members and prospective members and participants to join Crazy Horse, visit Crazy Horse, and

                                                            9    take part in the events at Crazy Horse.
                                                           10           241.    Defendants’ advertisements, promotions and marketing of Crazy Horse and
                                                           11
                                                                 events at Crazy Horse occur in and are targeted to interstate commerce. Specifically, Defendants
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 promotes their businesses and events through interstate promotions and campaigns to target
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 persons from different states throughout the United States. Defendants principally uses the
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 World Wide Web, social media, and other vehicles of interstate commerce to advertise, market,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    promote, and entice or lure membership and attendance at Crazy Horse events.

                                                           17           242.    Defendants’ unauthorized use of Koren’s image, likeness and/or identity as
                                                           18
                                                                 described herein was designed to benefit Defendants’ businesses interests by, among other
                                                           19
                                                                 things, promoting Crazy Horse and their activities and attracting clientele to Crazy Horse.
                                                           20
                                                                        243.    Defendants knew or should have known that their unauthorized use of Koren’s
                                                           21
                                                                 image, likeness and/or identity would cause consumer confusion as described in this Complaint.
                                                           22

                                                           23           244.    Defendants’ unauthorized use of Koren’s image, likeness and/or identity as

                                                           24    described herein violates 15 U.S.C. §1125(a) and was wrongful.
                                                           25           245.    Defendants’ wrongful conduct as described herein was willful.
                                                           26
                                                                        246.    As such, the present case is an exceptional case warranting an award of
                                                           27
                                                                 reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.
                                                           28

                                                                                                                 46                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 47 of 75



                                                            1              247.   Defendants had actual or constructive knowledge of the wrongfulness of their
                                                            2    conduct, acted with intent to deprive Koren of a property interest, and further acted with actual or
                                                            3
                                                                 constructive knowledge of the high probability that injury or damage would result to Koren.
                                                            4
                                                                           248.   The method and manner in which Defendants used the image of Koren further
                                                            5
                                                                 evinces that Defendants was aware of or consciously disregarded the fact that Koren did not
                                                            6

                                                            7    consent to Defendants’ use of the image to advertise Defendants’ businesses.

                                                            8              249.   Defendants had caused irreparable harm to Koren, her reputation, and brand by

                                                            9    attributing to Koren the strip club lifestyle and activities at Crazy Horse.
                                                           10              250.   Defendants’ unauthorized use of Koren’s image, likeness, and/or identity directly
                                                           11
                                                                 and proximately caused and continue to cause damage to Koren in an amount to be determined at
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 trial.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                           WHEREFORE, Koren respectfully requests that the Court issue a judgment granting
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 actual or compensatory damages in an amount to be determined at trial, lost profits,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees

                                                           17    and costs, prejudgment and post-judgment interest, and/or such further relief that is just and
                                                           18
                                                                 proper.
                                                           19
                                                                                                      KOREN COUNT II
                                                           20                 (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)
                                                           21              251.   Koren re-alleges paragraphs 1 – 21, 24, 27 - 52, and 75 – 85 above, and
                                                           22
                                                                 incorporates the same by reference as though fully set forth herein.
                                                           23
                                                                           252.   Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,
                                                           24
                                                                 and protects Koren from the conduct described herein
                                                           25

                                                           26              253.   Defendants used Koren’s image in order to create the false impression with the

                                                           27    public that Koren either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

                                                           28    ///
                                                                                                                  47                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 48 of 75



                                                            1    This was done to promote and attract clientele to Crazy Horse, and thereby generate revenue for
                                                            2    Defendants.
                                                            3
                                                                        254.    Thus, this was done in furtherance of Defendants’ commercial benefit.
                                                            4
                                                                        255.    Koren is in the business of commercializing her identity and selling her images to
                                                            5
                                                                 reputable brands and companies for profit. Defendants’ customers are the exact demographic that
                                                            6

                                                            7    views Koren’s images in magazines and online. By virtue of Koren’s use of her image and

                                                            8    identity to build her brand, she has acquired a distinctiveness through secondary meaning.

                                                            9    Koren’s image either suggests the basic nature of her product or service, identifies the
                                                           10    characteristic of her product or service, or suggests the characteristics of her product or service
                                                           11
                                                                 that requires an effort of the imagination by the consumer in order to be understood as
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 descriptive. As such, her brand – the reason her clients seek to hire her – is unique in that it is
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 encompassed in her identity, i.e., her persona.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        256.    Both Koren and Defendants compete in the entertainment industry, use similar
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    marketing channels, and their respective endeavors overlap. They vie for the same dollars from

                                                           17    the same demographic consumer group.
                                                           18
                                                                        257.    As such, an unauthorized use of Koren’s image to promote a strip club created an
                                                           19
                                                                 undeniable confusion in Defendants’ consumers’ minds, which lead to competitive injury to
                                                           20
                                                                 Koren. There is no doubt that Defendants’ used Koren’s image for advertising purposes, that is
                                                           21
                                                                 to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of
                                                           22

                                                           23    Koren’s image and likeness was an existing intent to commercialize an interest in Koren’s

                                                           24    image and likeness
                                                           25           258.    Defendants’ use of Koren’s image, likeness, and/or identity constitutes a false
                                                           26
                                                                 designation of the source of origin, sponsorship, approval, or association, which has deceived
                                                           27
                                                                 ///
                                                           28

                                                                                                                   48                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 49 of 75



                                                            1    Koren’s fans, and present and prospective clients, into believing that Crazy Horse
                                                            2    advertisements are endorsed by Koren, or sponsored, approved or associated with Koren.
                                                            3
                                                                        259.    Despite the fact that Defendants was at all times aware that Koren neither worked
                                                            4
                                                                 at, nor endorsed their strip club, nevertheless, they used Koren’s image in order to mislead
                                                            5
                                                                 potential customers as to Koren’s employment at and/or affiliation with Crazy Horse.
                                                            6

                                                            7           260.    Defendants knew that their use of Koren’s image would cause consumer

                                                            8    confusion as to Koren’s sponsorship and/or employment at Crazy Horse.

                                                            9           261.    Upon information and belief, Defendants’ use of Koren’s image did in fact cause
                                                           10    consumer confusion as to Koren’s employment at and/or endorsement of Defendants’ businesses,
                                                           11
                                                                 and the goods and services provided by Defendants.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        262.    As a direct and proximate result of Defendants’ actions, Koren has no control
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 over the nature and quality of the line of products or services provided by Defendants, the nature
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 of the advertisements depicting Koren’s image, likeness, and/or identity, or how Koren’s image,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    likeness, and/or identity is being depicted by Defendants.

                                                           17           263.    Further, any failure, neglect or default by Defendants will reflect adversely on
                                                           18
                                                                 Koren as the believed source of origin, sponsorship, approval, or association thereof, hampering
                                                           19
                                                                 efforts by Koren to continue to protect her reputation for high quality professional modeling,
                                                           20
                                                                 resulting in loss of sales thereof and the considerable expenditures to promote her personal
                                                           21
                                                                 modeling services to legitimate mainstream media, all to the irreparable harm of Koren.
                                                           22

                                                           23           264.    Due to Defendants’ unauthorized use of Koren’s image, Koren has been damaged

                                                           24    in an amount to be determined at trial.
                                                           25           WHEREFORE, Koren respectfully requests that the Court enter a judgment against
                                                           26
                                                                 Defendants and grant actual or compensatory damages in an amount to be determined at trial,
                                                           27
                                                                 lost profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,
                                                           28

                                                                                                                 49                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 50 of 75



                                                            1    attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that
                                                            2    is just and proper.
                                                            3
                                                                                                     KOREN COUNT III
                                                            4                   (Violation of Nevada’s Right of Publicity Statute – NRS 597.810)

                                                            5           265.    Koren re-alleges paragraphs 1 – 21, 24, 27 - 52, and 75 – 85 above, and
                                                            6    incorporates the same by reference as though fully set forth herein.
                                                            7
                                                                        266.    Koren has a right of publicity under Nevada’s Right of Publicity statute—NRS
                                                            8
                                                                 597.810.
                                                            9
                                                                        267.    Defendants may not use the name, voice, signature, photograph or likeness of
                                                           10

                                                           11    Koren for any commercial use without first having obtained her written consent for that use.

                                                           12           268.    As set forth herein, Defendants have violated Koren’s right to publicity by
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 invading Koren’s privacy, misappropriating her likeness, and publishing on Defendants’ social
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 media outlets and/or website, the altered image, likeness, and/or identity of Koren, as it appears
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                 in Exhibit C, which made it appear as though Koren was employed at Crazy Horse, or endorsed
                                                           16
                                                                 Defendants’ strip club, or any Crazy Horse events or activities.
                                                           17
                                                                        269.    Defendants’ unauthorized use of Koren’s image and likeness was continuous and
                                                           18

                                                           19    ongoing in that it was never removed after it was initially posted by Defendants; further, the

                                                           20    manner in which Defendants used the subject image was ongoing and continuous in that any
                                                           21    person visiting Defendants’ Facebook account could view, access, and even download the image
                                                           22
                                                                 from the date it was first posted until present.
                                                           23
                                                                        270.    Koren is informed and believes and herein alleges that Defendants posted and
                                                           24
                                                                 publicized her image and likeness in a manner that was hidden, inherently undiscoverable, or
                                                           25

                                                           26    inherently unknowable, in that Defendants published her image and likeness on social media

                                                           27    threads that, over time, are (for example, but not limited to) “pushed” down in time from

                                                           28    immediate visibility.
                                                                                                                    50                             KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 51 of 75



                                                            1           271.    Koren is further informed and believes and herein alleges that discovery will
                                                            2    prove that Defendants’ republicized Koren’s image and likeness on various occasions, via
                                                            3
                                                                 different mediums, after the initial date of the posting of her image and likeness (November 29,
                                                            4
                                                                 2016) and through the filing of this complaint.
                                                            5
                                                                        272.    Koren is informed and believes and herein alleges that Defendants’ republication
                                                            6

                                                            7    of Koren’s image and likeness was altered so as to reach a new audience and/or promote a

                                                            8    different product.

                                                            9           273.    Despite the clear language of NRS 597.810, and at all relevant times, Defendants
                                                           10    published, printed, displayed, and/or publicly used Koren’s image, likeness, and/or identity on
                                                           11
                                                                 their social media outlets, among others, for purposes of trade and/or commercial advertising
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 including, but not limited to, promoting, advertising, and marketing Crazy Horse and/or Crazy
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 Horse events and activities.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        274.    The respective social media outlets and website were designed to attract business
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    and generate revenue for Crazy Horse.

                                                           17           275.    Upon information and belief, Defendants’ use of Koren’s image, likeness and/or
                                                           18
                                                                 identity did in fact attract clientele and generate business for Crazy Horse.
                                                           19
                                                                        276.    At all relevant times and at no point, did Defendants ever receive permission or
                                                           20
                                                                 consent, be it written or otherwise, to use Koren’s image, likeness, and/or identity on the Crazy
                                                           21
                                                                 Horse social media outlets or for any other use or matter associated with Crazy Horse.
                                                           22

                                                           23           277.    Defendants took these actions without Koren’s permission, consent or authority,

                                                           24    be it written or otherwise. In fact, Defendants never sought permission nor authority to use
                                                           25    Koren’s image, likeness and/or identity to advertise, promote, market or endorse Defendants’
                                                           26
                                                                 businesses, Crazy Horse or any Crazy Horse event or activities or for any other use.
                                                           27
                                                                 ///
                                                           28

                                                                                                                   51                              KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 52 of 75



                                                            1             278.   Koren never consented to, permitted, assigned, licensed, or otherwise agreed to
                                                            2    Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse
                                                            3
                                                                 Defendants’ businesses, Crazy Horse or any Crazy Horse event or activity.
                                                            4
                                                                          279.    Defendants was at all relevant times aware that they never received Koren’s
                                                            5
                                                                 permission or consent to use her Image on any website or social media account, or on any other
                                                            6

                                                            7    medium, in order to promote Crazy Horse.

                                                            8             280.   At no point did Defendants ever compensate Koren for their use of her image,

                                                            9    likeness, and/or identity.
                                                           10             281.   No applicable privilege or authorization exists for Defendants’ use of Koren’s
                                                           11
                                                                 Image.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                          282.   Defendants intentionally or, at a minimum, recklessly, published, printed,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 displayed, or otherwise publicly disseminated or used Koren’s image, likeness, and/or identity
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 without her express written or oral consent, for purposes of trade or for other commercial or
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    advertising purposes as detailed in this Complaint.

                                                           17             283.   Defendants caused irreparable harm to Koren, her reputation, and brand by
                                                           18
                                                                 attributing to Koren the strip club lifestyle and activities at Crazy Horse.
                                                           19
                                                                          284.   Defendants have also damaged Koren as a direct and proximate result of their
                                                           20
                                                                 unauthorized use of Koren’s image, likeness, and/or identity without compensating Koren.
                                                           21
                                                                          285.   Due to Defendants’ violation of Koren’s rights of privacy and publicity under
                                                           22

                                                           23    NRS 597.810, Koren has been damaged in an amount to be determined at trial, but in all events

                                                           24    not less than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary
                                                           25    damages.
                                                           26
                                                                          286.   In addition, Koren hereby requests an Order permanently enjoining Defendants
                                                           27
                                                                 from violating Koren’s right to privacy and publicity.
                                                           28

                                                                                                                  52                             KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 53 of 75



                                                            1           287.    In addition, Koren hereby requests an award of punitive damages, in an amount to
                                                            2    be determined at trial, due to Defendants’ knowing and intentional violation of her statutory
                                                            3
                                                                 rights to privacy and publicity.
                                                            4
                                                                        WHEREFORE, Koren respectfully requests that the Court issue a judgment against
                                                            5
                                                                 Defendants for all remedies available under a claim of misappropriation including, but not
                                                            6

                                                            7    limited to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds,

                                                            8    including Defendants’ profits and other relief deemed just and proper by this Court.

                                                            9                                           KOREN COUNT IV
                                                                                                (Negligence and Respondeat Superior)
                                                           10

                                                           11           288.    Koren re-alleges paragraphs 1 – 21, 24, 27 - 52, and 75 – 85 above, and

                                                           12    incorporates the same by reference as though fully set forth herein.
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        289.    Koren is further informed and believes and herein alleges that Defendants
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 maintain or should have maintained employee policies and procedures which govern the use of
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                 intellectual property, publicity rights, and/or the image and likeness of individuals for
                                                           16
                                                                 promotional and advertising purposes which specifically prevent the unauthorized and non-
                                                           17
                                                                 consensual use of intellectual property, publicity rights and/or the image and likeness of
                                                           18

                                                           19    individuals for promotional and advertising purposes.

                                                           20           290.    Further, Defendants should have maintained, or failed to maintain, policies and
                                                           21    procedures to ensure that their promotional and/or advertising materials and campaigns were not
                                                           22
                                                                 deceptive or misleading in their advertising practices.
                                                           23
                                                                        291.    Defendants owed a duty of care to Koren to ensure that their advertising and
                                                           24
                                                                 promotional materials and practices did not infringe on her property and publicity rights.
                                                           25

                                                           26           292.    Defendants further owed a duty of care to consumers at large to ensure that their

                                                           27    promotional and/or advertising materials and campaigns were not deceptive or misleading in

                                                           28    their advertising practices.
                                                                                                                 53                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 54 of 75



                                                            1           293.    Defendants breached their duty of care to both Koren and consumers by failing to
                                                            2    either adhere to or implement policies and procedures to ensure that the use of intellectual
                                                            3
                                                                 property, publicity rights, and/or the image and likeness of individuals for promotional and
                                                            4
                                                                 advertising purposes were not unauthorized, non-consensual, or false and deceptive.
                                                            5
                                                                        294.    Defendants further failed to enforce or implement the above-stated policies and/or
                                                            6

                                                            7    to communicate them to employees, and/or supervise their employees in order to ensure that

                                                            8    these policies, along with federal and Nevada law, were not violated. Defendants breached their

                                                            9    duty of care to Koren and consumers by their negligent hiring, screening, retaining, supervising,
                                                           10    and/or training of their employees and agents.
                                                           11
                                                                        295.    Defendants’ breach was the proximate cause of the harm Koren suffered when her
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 Image was published without her consent, authorization and done so in a false, misleading,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 and/or deceptive manner.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        296.    As a result of Defendants’ negligence, Koren has suffered damages in an amount
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    to be determined at trial, but which in all events are in excess of seventy five thousand dollars

                                                           17    ($75,000), exclusive of punitive and exemplary damages.
                                                           18
                                                                                   Plaintiff Lucy Pinder’s Causes of Action against
                                                           19      Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
                                                                  GENTLEMEN’S CLUB; RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                                                           20          CLUB; and SN INVESTMENT PROPERTIES, LLC d/b/a CRAZY HORSE III
                                                                                               GENTLEMEN’S CLUB
                                                           21
                                                                                                    PINDER COUNT I
                                                           22
                                                                            (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)
                                                           23
                                                                        297.    Pinder re-alleges paragraphs 1 – 21, 25, 27 – 52, and 86 – 96 above, and
                                                           24
                                                                 incorporates the same by reference as though fully set forth herein.
                                                           25

                                                           26           298.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants

                                                           27    and protects Pinder from the conduct described herein. Specifically, the Lanham Act prohibits a

                                                           28    party in commercial advertising and promotion from “misrepresent[ing] the nature,
                                                                                                                  54                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 55 of 75



                                                            1    characteristics, qualities or geographic origin of his or her or another person’s goods, services or
                                                            2    commercial activities . . . .” 15 U.S.C. §1125(a)(1)(B).
                                                            3
                                                                        299.    Defendants used Pinder’s image, likeness and/or identity as described herein
                                                            4
                                                                 without authority in order to create the perception that Pinder worked at or was otherwise
                                                            5
                                                                 affiliated with Crazy Horse, endorsed Defendants’ businesses and activities, and/or consented to
                                                            6

                                                            7    or authorized Defendants to use her image in order to advertise, promote, and market

                                                            8    Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities.

                                                            9           300.    Defendants’ use of Pinder’s image, likeness and/or identity to advertise, promote
                                                           10    and market Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities as
                                                           11
                                                                 described in this Complaint was false and misleading.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        301.    Defendants’ unauthorized use of Pinder’s image, likeness and/or identity as
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 described in this Complaint constitutes false advertising by suggesting or implying, among other
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 things, that Pinder worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or authorized

                                                           17    Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                                           18
                                                                 businesses or Crazy Horse events and activities and/or that Pinder would participate in or appear
                                                           19
                                                                 at the specific events promoted in the advertisements.
                                                           20
                                                                        302.    Defendants’ false advertising described above has the capacity or tendency to
                                                           21
                                                                 confuse consumers, including actual and prospective patrons of Crazy Horse, as to the general
                                                           22

                                                           23    quality of attendees and participants of Crazy Horse and in their events, as well as specifically

                                                           24    whether Pinder worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’
                                                           25    businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or authorized
                                                           26
                                                                 Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                                           27
                                                                 businesses or Crazy Horse events and activities.
                                                           28

                                                                                                                 55                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 56 of 75



                                                            1           303.    Upon information and belief, Defendants’ false advertising described above did,
                                                            2    in fact, deceive and/or cause consumer confusion as to whether Pinder worked at or was
                                                            3
                                                                 otherwise affiliated with Crazy Horse, endorsed Defendants’ businesses, Crazy Horse, or Crazy
                                                            4
                                                                 Horse events and activities, or consented to or authorized Defendants’ usage of her image in
                                                            5
                                                                 order to advertise, promote, and market Defendants’ businesses or Crazy Horse events and
                                                            6

                                                            7    activities. Among other things, upon information and belief, such unauthorized use misled and

                                                            8    served to entice consumers and prospective consumers to join Crazy Horse, visit Crazy Horse,

                                                            9    and participate in events at Crazy Horse and had a material effect and impact on the decision of
                                                           10    members and prospective members and participants to join Crazy Horse, visit Crazy Horse, and
                                                           11
                                                                 take part in the events at Crazy Horse.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        304.    Defendants’ advertisements, promotions and marketing of Crazy Horse and
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 events at Crazy Horse occur in and are targeted to interstate commerce. Specifically, Defendants
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 promotes their businesses and events through interstate promotions and campaigns to target
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    persons from different states throughout the United States. Defendants principally use the World

                                                           17    Wide Web, social media, and other vehicles of interstate commerce to advertise, market,
                                                           18
                                                                 promote, and entice or lure membership and attendance at Crazy Horse events.
                                                           19
                                                                        305.    Defendants’ unauthorized use of Pinder’s image, likeness and/or identity as
                                                           20
                                                                 described herein was designed to benefit Defendants’ businesses interests by, among other
                                                           21
                                                                 things, promoting Crazy Horse and their activities and attracting clientele to Crazy Horse.
                                                           22

                                                           23           306.    Defendants knew or should have known that their unauthorized use of Pinder’s

                                                           24    image, likeness and/or identity would cause consumer confusion as described in this Complaint.
                                                           25           307.    Defendants’ unauthorized use of Pinder’s image, likeness and/or identity as
                                                           26
                                                                 described herein violates 15 U.S.C. §1125(a) and was wrongful.
                                                           27
                                                                        308.    Defendants’ wrongful conduct as described herein was willful.
                                                           28

                                                                                                                 56                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 57 of 75



                                                            1                309.   As such, the present case is an exceptional case warranting an award of
                                                            2    reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.
                                                            3
                                                                             310.   Defendants had actual or constructive knowledge of the wrongfulness of their
                                                            4
                                                                 conduct, acted with intent to deprive Pinder of a property interest, and further acted with actual
                                                            5
                                                                 or constructive knowledge of the high probability that injury or damage would result to Pinder.
                                                            6

                                                            7                311.   The method and manner in which Defendants used the image of Pinder further

                                                            8    evinces that Defendants was aware of or consciously disregarded the fact that Pinder did not

                                                            9    consent to Defendants’ use of the image to advertise Defendants’ businesses.
                                                           10                312.   Defendants had caused irreparable harm to Pinder, her reputation, and brand by
                                                           11
                                                                 attributing to Pinder the strip club lifestyle and activities at Crazy Horse.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                             313.   Defendants’ unauthorized use of Pinder’s image, likeness, and/or identity directly
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 and proximately caused and continue to cause damage to Pinder in an amount to be determined
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 at trial.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16                WHEREFORE, Pinder respectfully requests that the Court issue a judgment granting

                                                           17    actual or compensatory damages in an amount to be determined at trial, lost profits,
                                                           18
                                                                 disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees
                                                           19
                                                                 and costs, prejudgment and post-judgment interest, and/or such further relief that is just and
                                                           20
                                                                 proper.
                                                           21
                                                                                                        PINDER COUNT II
                                                           22
                                                                                (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)
                                                           23
                                                                             314.   Pinder re-alleges paragraphs 1 – 21, 25, 27 – 52, and 86 – 96 above, and
                                                           24
                                                                 incorporates the same by reference as though fully set forth herein.
                                                           25

                                                           26                315.   Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

                                                           27    and protects Pinder from the conduct described herein

                                                           28    ///
                                                                                                                    57                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 58 of 75



                                                            1           316.    Defendants used Pinder’s image in order to create the false impression with the
                                                            2    public that Pinder either worked at Defendants’ strip club, or endorsed Defendants’ businesses.
                                                            3
                                                                 This was done to promote and attract clientele to Crazy Horse, and thereby generate revenue for
                                                            4
                                                                 Defendants.
                                                            5
                                                                        317.    Thus, this was done in furtherance of Defendants’ commercial benefit.
                                                            6

                                                            7           318.    Pinder is in the business of commercializing her identity and selling her images to

                                                            8    reputable brands and companies for profit. Defendants’ customers are the exact demographic that

                                                            9    views Pinder’s images in magazines and online. By virtue of Pinder’s use of her image and
                                                           10    identity to build her brand, she has acquired a distinctiveness through secondary meaning.
                                                           11
                                                                 Pinder’s image either suggests the basic nature of her product or service, identifies the
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 characteristic of her product or service, or suggests the characteristics of her product or service
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 that requires an effort of the imagination by the consumer in order to be understood as
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 descriptive. As such, her brand – the reason her clients seek to hire her – is unique in that it is
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    encompassed in her identity, i.e., her persona.

                                                           17           319.    Both Pinder and Defendants compete in the entertainment industry, use similar
                                                           18
                                                                 marketing channels, and their respective endeavors overlap. They vie for the same dollars from
                                                           19
                                                                 the same demographic consumer group.
                                                           20
                                                                        320.    As such, an unauthorized use of Pinder’s image to promote a strip club created an
                                                           21
                                                                 undeniable confusion in Defendants’ consumers’ minds, which lead to competitive injury to
                                                           22

                                                           23    Pinder. There is no doubt that Defendants’ used Pinder’s image for advertising purposes, that is

                                                           24    to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of
                                                           25    Pinder’s image and likeness was an existing intent to commercialize an interest in Pinder’s
                                                           26
                                                                 image and likeness.
                                                           27
                                                                 ///
                                                           28

                                                                                                                   58                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 59 of 75



                                                            1           321.    Defendants’ use of Pinder’s image, likeness, and/or identity constitutes a false
                                                            2    designation of the source of origin, sponsorship, approval, or association, which has deceived
                                                            3
                                                                 Pinder’s fans, and present and prospective clients, into believing that Crazy Horse
                                                            4
                                                                 advertisements are endorsed by Pinder, or sponsored, approved or associated with Pinder.
                                                            5
                                                                        322.    Despite the fact that Defendants was at all times aware that Pinder neither worked
                                                            6

                                                            7    at, nor endorsed their strip club, nevertheless, they used Pinder’s image in order to mislead

                                                            8    potential customers as to Pinder’s employment at and/or affiliation with Crazy Horse.

                                                            9           323.    Defendants knew that their use of Pinder’s image would cause consumer
                                                           10    confusion as to Pinder’s sponsorship and/or employment at Crazy Horse.
                                                           11
                                                                        324.    Upon information and belief, Defendants’ use of Pinder’s image did in fact cause
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 consumer confusion as to Pinder’s employment at and/or endorsement of Defendants’
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 businesses, and the goods and services provided by Defendants.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        325.    As a direct and proximate result of Defendants’ actions, Pinder has no control
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    over the nature and quality of the line of products or services provided by Defendants, the nature

                                                           17    of the advertisements depicting Pinder’s image, likeness, and/or identity, or how Pinder’s image,
                                                           18
                                                                 likeness, and/or identity is being depicted by Defendants.
                                                           19
                                                                        326.    Further, any failure, neglect or default by Defendants will reflect adversely on
                                                           20
                                                                 Pinder as the believed source of origin, sponsorship, approval, or association thereof, hampering
                                                           21
                                                                 efforts by Pinder to continue to protect her reputation for high quality professional modeling,
                                                           22

                                                           23    resulting in loss of sales thereof and the considerable expenditures to promote her personal

                                                           24    modeling services to legitimate mainstream media, all to the irreparable harm of Pinder.
                                                           25           327.    Due to Defendants’ unauthorized use of Pinder’s image, Pinder has been damaged
                                                           26
                                                                 in an amount to be determined at trial.
                                                           27
                                                                 ///
                                                           28

                                                                                                                 59                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 60 of 75



                                                            1           WHEREFORE, Pinder respectfully requests that the Court enter a judgment against
                                                            2    Defendants’ and grant actual or compensatory damages in an amount to be determined at trial,
                                                            3
                                                                 lost profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,
                                                            4
                                                                 attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that
                                                            5
                                                                 is just and proper.
                                                            6

                                                            7                                        PINDER COUNT III
                                                                                (Violation of Nevada’s Right of Publicity Statute – NRS 597.810)
                                                            8
                                                                        328.    Pinder re-alleges paragraphs 1 – 21, 25, 27 – 52, and 86 – 96 above, and
                                                            9
                                                                 incorporates the same by reference as though fully set forth herein.
                                                           10

                                                           11           329.    Pinder has a right of publicity under Nevada’s Right of Publicity statute—NRS

                                                           12    597.810.
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        330.    Defendants may not use the name, voice, signature, photograph or likeness of
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 Pinder for any commercial use without first having obtained her written consent for that use.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                        331.    As set forth herein, Defendants have violated Pinder’s right to publicity by
                                                           16
                                                                 invading Pinder’s privacy, misappropriating her likeness, and publishing on Defendants’ social
                                                           17
                                                                 media outlets and/or website, the altered image, likeness, and/or identity of Pinder, as it appears
                                                           18

                                                           19    in Exhibit D, which made it appear as though Pinder was employed at Crazy Horse, or endorsed

                                                           20    Defendants’ strip club, or any Crazy Horse events or activities.
                                                           21           332.    Defendants’ unauthorized use of Pinder’s image and likeness was continuous and
                                                           22
                                                                 ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                           23
                                                                 manner in which Defendants used the subject image was ongoing and continuous in that any
                                                           24
                                                                 person visiting Defendants’ Facebook account could view, access, and even download the image
                                                           25

                                                           26    from the date it was first posted until present.

                                                           27           333.    Pinder is informed and believes and herein alleges that Defendants posted and

                                                           28    publicized her image and likeness in a manner that was hidden, inherently undiscoverable, or
                                                                                                                    60                              KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 61 of 75



                                                            1    inherently unknowable, in that Defendants published her image and likeness on social media
                                                            2    threads that, over time, are (for example, but not limited to) “pushed” down in time from
                                                            3
                                                                 immediate visibility.
                                                            4
                                                                        334.    Pinder is further informed and believes and herein alleges that discovery will
                                                            5
                                                                 prove that Defendants’ republicized Pinder’s image and likeness on various occasions, via
                                                            6

                                                            7    different mediums, after the initial date of the posting of her image and likeness (March 20,

                                                            8    2015) and through the filing of this complaint.

                                                            9           335.    Pinder is informed and believes and herein alleges that Defendants’ republication
                                                           10    of Pinder’s image and likeness was altered so as to reach a new audience and/or promote a
                                                           11
                                                                 different product.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        336.    Despite the clear language of NRS 597.810, and at all relevant times, Defendants
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 published, printed, displayed, and/or publicly used Pinder’s image, likeness, and/or identity on
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 their social media outlets, among others, for purposes of trade and/or commercial advertising
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    including, but not limited to, promoting, advertising, and marketing Crazy Horse and/or Crazy

                                                           17    Horse events and activities.
                                                           18
                                                                        337.    The respective social media outlets were designed to attract business and generate
                                                           19
                                                                 revenue for Crazy Horse.
                                                           20
                                                                        338.    Upon information and belief, Defendants’ use of Pinder’s image, likeness and/or
                                                           21
                                                                 identity did in fact attract clientele and generate business for Crazy Horse.
                                                           22

                                                           23           339.    At all relevant times and at no point, did Defendants ever receive permission or

                                                           24    consent, be it written or otherwise, to use Pinder’s image, likeness, and/or identity on Crazy
                                                           25    Horse social media outlets or for any other use or matter associated with Crazy Horse.
                                                           26
                                                                        340.    Defendants took these actions without Pinder’s permission, consent or authority,
                                                           27
                                                                 be it written or otherwise. In fact, Defendants never sought permission nor authority to use
                                                           28

                                                                                                                   61                              KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 62 of 75



                                                            1    Pinder’s image, likeness and/or identity to advertise, promote, market or endorse Defendants’
                                                            2    businesses, Crazy Horse or any Crazy Horse event or activities or for any other use.
                                                            3
                                                                          341.   Pinder never consented to, permitted, assigned, licensed, or otherwise agreed to
                                                            4
                                                                 Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse
                                                            5
                                                                 Defendants’ businesses, Crazy Horse or any Crazy Horse event or activity.
                                                            6

                                                            7             342.    Defendants was at all relevant times aware that they never received Pinder’s

                                                            8    permission or consent to use her Image on any website or social media account, or on any other

                                                            9    medium, in order to promote Crazy Horse.
                                                           10             343.   At no point did Defendants ever compensate Pinder for their use of her image,
                                                           11
                                                                 likeness, and/or identity.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                          344.   No applicable privilege or authorization exists for Defendants’ use of Pinder’s
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 Image.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                          345.   Defendants intentionally or, at a minimum, recklessly, published, printed,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    displayed, or otherwise publicly disseminated or used Pinder’s image, likeness, and/or identity

                                                           17    without her express written or oral consent, for purposes of trade or for other commercial or
                                                           18
                                                                 advertising purposes as detailed in this Complaint.
                                                           19
                                                                          346.   Defendants caused irreparable harm to Pinder, her reputation, and brand by
                                                           20
                                                                 attributing to Pinder the strip club lifestyle and activities at Crazy Horse.
                                                           21
                                                                          347.   Defendants have also damaged Pinder as a direct and proximate result of their
                                                           22

                                                           23    unauthorized use of Pinder’s image, likeness, and/or identity without compensating Pinder.

                                                           24             348.   Due to Defendants’ violation of Pinder’s rights of privacy and publicity under
                                                           25    NRS 597.810, Pinder has been damaged in an amount to be determined at trial, but in all events
                                                           26
                                                                 not less than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary
                                                           27
                                                                 damages.
                                                           28

                                                                                                                   62                              KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 63 of 75



                                                            1           349.    In addition, Pinder hereby requests an Order permanently enjoining Defendants
                                                            2    from violating Pinder’s right to privacy and publicity.
                                                            3
                                                                        350.    In addition, Pinder hereby requests an award of punitive damages, in an amount to
                                                            4
                                                                 be determined at trial, due to Defendants knowing and intentional violation of her statutory rights
                                                            5
                                                                 to privacy and publicity.
                                                            6

                                                            7           WHEREFORE, Pinder respectfully requests that the Court issue a judgment against

                                                            8    Defendants for all remedies available under a claim of misappropriation including, but not

                                                            9    limited to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds,
                                                           10    including Defendants’ profits and other relief deemed just and proper by this Court.
                                                           11
                                                                                                      PINDER COUNT IV
                                                           12                                 (Negligence and Respondeat Superior)
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        351.    Pinder re-alleges paragraphs 1 – 21, 25, 27 – 52, and 86 – 96 above, and
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 incorporates the same by reference as though fully set forth herein.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                        352.    Pinder is further informed and believes and herein alleges that Defendants
                                                           16
                                                                 maintain or should have maintained employee policies and procedures which govern the use of
                                                           17
                                                                 intellectual property, publicity rights, and/or the image and likeness of individuals for
                                                           18

                                                           19    promotional and advertising purposes which specifically prevent the unauthorized and non-

                                                           20    consensual use of intellectual property, publicity rights and/or the image and likeness of
                                                           21    individuals for promotional and advertising purposes.
                                                           22
                                                                        353.    Further, Defendants should have maintained, or failed to maintain, policies and
                                                           23
                                                                 procedures to ensure that their promotional and/or advertising materials and campaigns were not
                                                           24
                                                                 deceptive or misleading in their advertising practices.
                                                           25

                                                           26           354.    Defendants owed a duty of care to Pinder to ensure that their advertising and

                                                           27    promotional materials and practices did not infringe on her property and publicity rights.

                                                           28

                                                                                                                 63                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 64 of 75



                                                            1           355.    Defendants further owed a duty of care to consumers at large to ensure that their
                                                            2    promotional and/or advertising materials and campaigns were not deceptive or misleading in
                                                            3
                                                                 their advertising practices.
                                                            4
                                                                        356.    Defendants breached their duty of care to both Pinder and consumers by failing to
                                                            5
                                                                 either adhere to or implement policies and procedures to ensure that the use of intellectual
                                                            6

                                                            7    property, publicity rights, and/or the image and likeness of individuals for promotional and

                                                            8    advertising purposes were not unauthorized, non-consensual, or false and deceptive.

                                                            9           357.    Defendants further failed to enforce or implement the above-stated policies and/or
                                                           10    to communicate them to employees, and/or supervise their employees in order to ensure that
                                                           11
                                                                 these policies, along with federal and Nevada law, were not violated. Defendants breached their
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 duty of care to Pinder and consumers by their negligent hiring, screening, retaining, supervising,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 and/or training of their employees and agents.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        358.    Defendants’ breach was the proximate cause of the harm Pinder suffered when
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    her Image was published without her consent, authorization and done so in a false, misleading,

                                                           17    and/or deceptive manner.
                                                           18
                                                                        359.    As a result of Defendants’ negligence, Pinder has suffered damages in an amount
                                                           19
                                                                 to be determined at trial, but which in all events are in excess of seventy five thousand dollars
                                                           20
                                                                 ($75,000), exclusive of punitive and exemplary damages.
                                                           21
                                                                                  Plaintiff Mariana Davalos’ Causes of Action against
                                                           22
                                                                   Defendants RUSSELL ROAD FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III
                                                           23     GENTLEMEN’S CLUB; RUSSO FOODS, LLC d/b/a CRAZY HORSE III GENTLEMEN’S
                                                                       CLUB; and SN INVESTMENT PROPERTIES, LLC d/b/a CRAZY HORSE III
                                                           24                                   GENTLEMEN’S CLUB
                                                           25                                       DAVALOS COUNT I
                                                           26                (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)

                                                           27           360.    Davalos re-alleges paragraphs 1 – 21, 26, 27 – 52, and 97 – 107 above, and

                                                           28    incorporates the same by reference as though fully set forth herein.
                                                                                                                  64                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 65 of 75



                                                            1           361.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants
                                                            2    and protects Davalos from the conduct described herein. Specifically, the Lanham Act prohibits
                                                            3
                                                                 a party in commercial advertising and promotion from “misrepresent[ing] the nature,
                                                            4
                                                                 characteristics, qualities or geographic origin of his or her or another person’s goods, services or
                                                            5
                                                                 commercial activities . . . .” 15 U.S.C. §1125(a)(1)(B).
                                                            6

                                                            7           362.    Defendants used Davalos’ image, likeness and/or identity as described herein

                                                            8    without authority in order to create the perception that Davalos worked at or was otherwise

                                                            9    affiliated with Crazy Horse, endorsed Defendants’ businesses and activities, and/or consented to
                                                           10    or authorized Defendants to use her image in order to advertise, promote, and market
                                                           11
                                                                 Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        363.    Defendants’ use of Davalos’ image, likeness and/or identity to advertise, promote
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 and market Defendants’ businesses, Crazy Horse, and/or Crazy Horse events and activities as
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 described in this Complaint was false and misleading.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           364.    Defendants’ unauthorized use of Davalos’ image, likeness and/or identity as

                                                           17    described in this Complaint constitutes false advertising by suggesting or implying, among other
                                                           18
                                                                 things, that Davalos worked at or was otherwise affiliated with Crazy Horse, endorsed
                                                           19
                                                                 Defendants’ businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or
                                                           20
                                                                 authorized Defendants’ usage of her image in order to advertise, promote, and market
                                                           21
                                                                 Defendants’ businesses or Crazy Horse events and activities and/or that Davalos would
                                                           22

                                                           23    participate in or appear at the specific events promoted in the advertisements.

                                                           24           365.    Defendants’ false advertising described above has the capacity or tendency to
                                                           25    confuse consumers, including actual and prospective patrons of Crazy Horse, as to the general
                                                           26
                                                                 quality of attendees and participants of Crazy Horse and in their events, as well as specifically
                                                           27
                                                                 whether Davalos worked at or was otherwise affiliated with Crazy Horse, endorsed Defendants’
                                                           28

                                                                                                                 65                                  KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 66 of 75



                                                            1    businesses, Crazy Horse, or Crazy Horse events or activities, or consented to or authorized
                                                            2    Defendants’ usage of her image in order to advertise, promote, and market Defendants’
                                                            3
                                                                 businesses or Crazy Horse events and activities.
                                                            4
                                                                        366.    Upon information and belief, Defendants’ false advertising described above did,
                                                            5
                                                                 in fact, deceive and/or cause consumer confusion as to whether Davalos worked at or was
                                                            6

                                                            7    otherwise affiliated with Crazy Horse, endorsed Defendants’ businesses, Crazy Horse, or Crazy

                                                            8    Horse events and activities, or consented to or authorized Defendants’ usage of her image in

                                                            9    order to advertise, promote, and market Defendants’ businesses or Crazy Horse events and
                                                           10    activities. Among other things, upon information and belief, such unauthorized use misled and
                                                           11
                                                                 served to entice consumers and prospective consumers to join Crazy Horse, visit Crazy Horse,
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 and participate in events at Crazy Horse and had a material effect and impact on the decision of
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 members and prospective members and participants to join Crazy Horse, visit Crazy Horse, and
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 take part in the events at Crazy Horse.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           367.    Defendants’ advertisements, promotions and marketing of Crazy Horse and

                                                           17    events at Crazy Horse occur in and are targeted to interstate commerce. Specifically, Defendants
                                                           18
                                                                 promotes their businesses and events through interstate promotions and campaigns to target
                                                           19
                                                                 persons from different states throughout the United States. Defendants principally use the World
                                                           20
                                                                 Wide Web, social media, and other vehicles of interstate commerce to advertise, market,
                                                           21
                                                                 promote, and entice or lure membership and attendance at Crazy Horse events.
                                                           22

                                                           23           368.    Defendants’ unauthorized use of Davalos’ image, likeness and/or identity as

                                                           24    described herein was designed to benefit Defendants’ businesses interests by, among other
                                                           25    things, promoting Crazy Horse and their activities and attracting clientele to Crazy Horse.
                                                           26
                                                                        369.    Defendants knew or should have known that their unauthorized use of Davalos’
                                                           27
                                                                 image, likeness and/or identity would cause consumer confusion as described in this Complaint.
                                                           28

                                                                                                                 66                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 67 of 75



                                                            1                370.   Defendants’ unauthorized use of Davalos’ image, likeness and/or identity as
                                                            2    described herein violates 15 U.S.C. §1125(a) and was wrongful.
                                                            3
                                                                             371.   Defendants’ wrongful conduct as described herein was willful.
                                                            4
                                                                             372.   As such, the present case is an exceptional case warranting an award of
                                                            5
                                                                 reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.
                                                            6

                                                            7                373.   Defendants had actual or constructive knowledge of the wrongfulness of their

                                                            8    conduct, acted with intent to deprive Davalos of a property interest, and further acted with actual

                                                            9    or constructive knowledge of the high probability that injury or damage would result to Koren.
                                                           10                374.   The method and manner in which Defendants used the image of Davalos further
                                                           11
                                                                 evinces that Defendants was aware of or consciously disregarded the fact that Davalos did not
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 consent to Defendants’ use of the image to advertise Defendants’ businesses.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                             375.   Defendants had caused irreparable harm to Davalos, her reputation, and brand by
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 attributing to Davalos the strip club lifestyle and activities at Crazy Horse.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16                376.   Defendants’ unauthorized use of Davalos’ image, likeness, and/or identity directly

                                                           17    and proximately caused and continue to cause damage to Davalos in an amount to be determined
                                                           18
                                                                 at trial.
                                                           19
                                                                             WHEREFORE, Davalos respectfully requests that the Court issue a judgment granting
                                                           20
                                                                 actual or compensatory damages in an amount to be determined at trial, lost profits,
                                                           21
                                                                 disgorgement of profits earned directly or indirectly by Defendants’ unlawful use, attorneys’ fees
                                                           22

                                                           23    and costs, prejudgment and post-judgment interest, and/or such further relief that is just and

                                                           24    proper.
                                                           25                                          DAVALOS COUNT II
                                                           26                   (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

                                                           27                377.   Davalos re-alleges paragraphs 1 – 21, 26, 27 – 52, and 97 – 107 above, and

                                                           28    incorporates the same by reference as though fully set forth herein.
                                                                                                                    67                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 68 of 75



                                                            1           378.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,
                                                            2    and protects Davalos from the conduct described herein
                                                            3
                                                                        379.    Defendants used Davalos’ image in order to create the false impression with the
                                                            4
                                                                 public that Davalos either worked at Defendants’ strip club, or endorsed Defendants’ businesses.
                                                            5
                                                                 This was done to promote and attract clientele to Crazy Horse, and thereby generate revenue for
                                                            6

                                                            7    Defendants.

                                                            8           380.    Thus, this was done in furtherance of Defendants’ commercial benefit.

                                                            9           381.    Davalos is in the business of commercializing her identity and selling her images
                                                           10    to reputable brands and companies for profit. Defendants’ customers are the exact demographic
                                                           11
                                                                 that views Davalos’ images in magazines and online. By virtue of Davalos’ use of her image and
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 identity to build her brand, she has acquired a distinctiveness through secondary meaning.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 Davalos’ image either suggests the basic nature of her product or service, identifies the
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 characteristic of her product or service, or suggests the characteristics of her product or service
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    that requires an effort of the imagination by the consumer in order to be understood as

                                                           17    descriptive. As such, her brand – the reason her clients seek to hire her – is unique in that it is
                                                           18
                                                                 encompassed in her identity, i.e., her persona.
                                                           19
                                                                        382.    Both Davalos and Defendants compete in the entertainment industry, use similar
                                                           20
                                                                 marketing channels, and their respective endeavors overlap. They vie for the same dollars from
                                                           21
                                                                 the same demographic consumer group.
                                                           22

                                                           23           383.    As such, an unauthorized use of Davalos’ image to promote a strip club created an

                                                           24    undeniable confusion in Defendants’ consumers’ minds, which lead to competitive injury to
                                                           25    Davalos. There is no doubt that Defendants’ used Davalos’ image for advertising purposes, that
                                                           26
                                                                 is to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of
                                                           27
                                                                 ///
                                                           28

                                                                                                                   68                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 69 of 75



                                                            1    Davalos’ image and likeness was an existing intent to commercialize an interest in Davalos’
                                                            2    image and likeness.
                                                            3
                                                                        384.    Defendants’ use of Davalos’ image, likeness, and/or identity constitutes a false
                                                            4
                                                                 designation of the source of origin, sponsorship, approval, or association, which has deceived
                                                            5
                                                                 Davalos’ fans, and present and prospective clients, into believing that Crazy Horse
                                                            6

                                                            7    advertisements are endorsed by Davalos, or sponsored, approved or associated with Davalos.

                                                            8           385.    Despite the fact that Defendants was at all times aware that Davalos neither

                                                            9    worked at, nor endorsed their strip club, nevertheless, they used Davalos’ image in order to
                                                           10    mislead potential customers as to Davalos’ employment at and/or affiliation with Crazy Horse.
                                                           11
                                                                        386.    Defendants knew that their use of Davalos’ image would cause consumer
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 confusion as to Davalos’ sponsorship and/or employment at Crazy Horse.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        387.    Upon information and belief, Defendants’ use of Davalos’ image did in fact cause
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 consumer confusion as to Davalos’ employment at and/or endorsement of Defendants’
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    businesses, and the goods and services provided by Defendants.

                                                           17           388.    As a direct and proximate result of Defendants’ actions, Davalos has no control
                                                           18
                                                                 over the nature and quality of the line of products or services provided by Defendants, the nature
                                                           19
                                                                 of the advertisements depicting Davalos’ image, likeness, and/or identity, or how Davalos’
                                                           20
                                                                 image, likeness, and/or identity is being depicted by Defendants.
                                                           21
                                                                        389.    Further, any failure, neglect or default by Defendants will reflect adversely on
                                                           22

                                                           23    Davalos as the believed source of origin, sponsorship, approval, or association thereof,

                                                           24    hampering efforts by Davalos to continue to protect her reputation for high quality professional
                                                           25    modeling, resulting in loss of sales thereof and the considerable expenditures to promote her
                                                           26
                                                                 personal modeling services to legitimate mainstream media, all to the irreparable harm of
                                                           27
                                                                 Davalos.
                                                           28

                                                                                                                69                                 KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 70 of 75



                                                            1           390.    Due to Defendants’ unauthorized use of Davalos’ image, Davalos has been
                                                            2    damaged in an amount to be determined at trial.
                                                            3
                                                                        WHEREFORE, Davalos respectfully requests that the Court enter a judgment against
                                                            4
                                                                 Defendants and grant actual or compensatory damages in an amount to be determined at trial,
                                                            5
                                                                 lost profits, disgorgement of profits earned directly or indirectly by Defendants’ unlawful use,
                                                            6

                                                            7    attorneys’ fees and costs, prejudgment and post-judgment interest, and/or such further relief that

                                                            8    is just and proper.

                                                            9                                       DAVALOS COUNT III
                                                                                (Violation of Nevada’s Right of Publicity Statute – NRS 597.810)
                                                           10

                                                           11           391.    Davalos re-alleges paragraphs 1 – 21, 26, 27 – 52, and 97 – 107 above, and

                                                           12    incorporates the same by reference as though fully set forth herein.
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        392.    Davalos has a right of publicity under Nevada’s Right of Publicity statute—NRS
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                 597.810.
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                        393.    Defendants may not use the name, voice, signature, photograph or likeness of
                                                           16
                                                                 Davalos for any commercial use without first having obtained her written consent for that use.
                                                           17
                                                                        394.    As set forth herein, Defendants have violated Davalos’ right to publicity by
                                                           18

                                                           19    invading Davalos’ privacy, misappropriating her likeness, and publishing on Defendants’ social

                                                           20    media outlets and/or website, the altered image, likeness, and/or identity of Davalos, as it appears
                                                           21    in Exhibit E, which made it appear as though Davalos was employed at Crazy Horse, or
                                                           22
                                                                 endorsed Defendants’ strip club, or any Crazy Horse events or activities.
                                                           23
                                                                        395.    Defendants’ unauthorized use of Davalos’ image and likeness was continuous and
                                                           24
                                                                 ongoing in that it was never removed after it was initially posted by Defendants; further, the
                                                           25

                                                           26    manner in which Defendants used the subject image was ongoing and continuous in that any

                                                           27    person visiting Defendants’ Facebook account could view, access, and even download the image

                                                           28    from the date it was first posted until present.
                                                                                                                    70                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 71 of 75



                                                            1           396.    Davalos is informed and believes and herein alleges that Defendants posted and
                                                            2    publicized her image and likeness in a manner that was hidden, inherently undiscoverable, or
                                                            3
                                                                 inherently unknowable, in that Defendants published her image and likeness on social media
                                                            4
                                                                 threads that, over time, are (for example, but not limited to) “pushed” down in time from
                                                            5
                                                                 immediate visibility.
                                                            6

                                                            7           397.    Davalos is further informed and believes and herein alleges that discovery will

                                                            8    prove that Defendants’ republicized Davalos’ image and likeness on various occasions, via

                                                            9    different mediums, after the initial date of the posting of her image and likeness (November 2,
                                                           10    2015) and through the filing of this complaint.
                                                           11
                                                                        398.    Davalos is informed and believes and herein alleges that Defendants’
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 republication of Davalos’ image and likeness was altered so as to reach a new audience and/or
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 promote a different product.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        399.    Despite the clear language of NRS 597.810, and at all relevant times, Defendants
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    published, printed, displayed, and/or publicly used Davalos’ image, likeness, and/or identity on

                                                           17    their social media outlets, among others, for purposes of trade and/or commercial advertising
                                                           18
                                                                 including, but not limited to, promoting, advertising, and marketing Crazy Horse and/or Crazy
                                                           19
                                                                 Horse events and activities.
                                                           20
                                                                        400.    The respective social media outlets and website were designed to attract business
                                                           21
                                                                 and generate revenue for Crazy Horse.
                                                           22

                                                           23           401.    Upon information and belief, Defendants’ use of Davalos’ image, likeness and/or

                                                           24    identity did in fact attract clientele and generate business for Crazy Horse.
                                                           25           402.    At all relevant times and at no point, did Defendants ever receive permission or
                                                           26
                                                                 consent, be it written or otherwise, to use Davalos’ image, likeness, and/or identity on the Crazy
                                                           27
                                                                 Horse social media outlets or for any other use or matter associated with Crazy Horse.
                                                           28

                                                                                                                   71                              KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 72 of 75



                                                            1             403.   Defendants took these actions without Davalos’ permission, consent or authority,
                                                            2    be it written or otherwise. In fact, Defendants never sought permission nor authority to use
                                                            3
                                                                 Davalos’ image, likeness and/or identity to advertise, promote, market or endorse Defendants’
                                                            4
                                                                 businesses, Crazy Horse or any Crazy Horse event or activities or for any other use.
                                                            5
                                                                          404.   Davalos never consented to, permitted, assigned, licensed, or otherwise agreed to
                                                            6

                                                            7    Defendants’ use of her image, likeness and/or identity to advertise, promote, market or endorse

                                                            8    Defendants’ businesses, Crazy Horse or any Crazy Horse event or activity.

                                                            9             405.    Defendants was at all relevant times aware that they never received Davalos’
                                                           10    permission or consent to use her Image on any website or social media account, or on any other
                                                           11
                                                                 medium, in order to promote Crazy Horse.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                          406.   At no point did Defendants ever compensate Davalos for their use of her image,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 likeness, and/or identity.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                          407.   No applicable privilege or authorization exists for Defendants’ use of Davalos’
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    Image.

                                                           17             408.   Defendants intentionally or, at a minimum, recklessly, published, printed,
                                                           18
                                                                 displayed, or otherwise publicly disseminated or used Davalos’ image, likeness, and/or identity
                                                           19
                                                                 without her express written or oral consent, for purposes of trade or for other commercial or
                                                           20
                                                                 advertising purposes as detailed in this Complaint.
                                                           21
                                                                          409.   Defendants caused irreparable harm to Davalos, her reputation, and brand by
                                                           22

                                                           23    attributing to Davalos the strip club lifestyle and activities at Crazy Horse.

                                                           24             410.   Defendants have also damaged Davalos as a direct and proximate result of their
                                                           25    unauthorized use of Davalos’ image, likeness, and/or identity without compensating Davalos.
                                                           26
                                                                          411.   Due to Defendants’ violation of Davalos’ rights of privacy and publicity under
                                                           27
                                                                 NRS 597.810, Davalos has been damaged in an amount to be determined at trial, but in all events
                                                           28

                                                                                                                  72                               KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 73 of 75



                                                            1    not less than seventy-five thousand dollars ($75,000.00), exclusive of punitive and exemplary
                                                            2    damages.
                                                            3
                                                                        412.    In addition, Davalos hereby requests an Order permanently enjoining Defendants
                                                            4
                                                                 from violating Davalos’ right to privacy and publicity.
                                                            5
                                                                        413.    In addition, Davalos hereby requests an award of punitive damages, in an amount
                                                            6

                                                            7    to be determined at trial, due to Defendants knowing and intentional violation of her statutory

                                                            8    rights to privacy and publicity.

                                                            9           WHEREFORE, Davalos respectfully requests that the Court issue a judgment against
                                                           10    Defendants for all remedies available under a claim of misappropriation including, but not
                                                           11
                                                                 limited to, actual damages, costs, interest, and restitution of Defendants’ unlawful proceeds,
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 including Defendants’ profits and other relief deemed just and proper by this Court.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                     DAVALOS COUNT IV
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                              (Negligence and Respondeat Superior)
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                        414.    Davalos re-alleges paragraphs 1 – 21, 26, 27 – 52, and 97 – 107 above, and
                                                           16
                                                                 incorporates the same by reference as though fully set forth herein.
                                                           17
                                                                        415.    Davalos is further informed and believes and herein alleges that Defendants
                                                           18

                                                           19    maintain or should have maintained employee policies and procedures which govern the use of

                                                           20    intellectual property, publicity rights, and/or the image and likeness of individuals for
                                                           21    promotional and advertising purposes which specifically prevent the unauthorized and non-
                                                           22
                                                                 consensual use of intellectual property, publicity rights and/or the image and likeness of
                                                           23
                                                                 individuals for promotional and advertising purposes.
                                                           24
                                                                        416.    Further, Defendants should have maintained, or failed to maintain, policies and
                                                           25

                                                           26    procedures to ensure that their promotional and/or advertising materials and campaigns were not

                                                           27    deceptive or misleading in their advertising practices.

                                                           28    ///
                                                                                                                 73                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 74 of 75



                                                            1           417.    Defendants owed a duty of care to Davalos to ensure that their advertising and
                                                            2    promotional materials and practices did not infringe on her property and publicity rights.
                                                            3
                                                                        418.    Defendants further owed a duty of care to consumers at large to ensure that their
                                                            4
                                                                 promotional and/or advertising materials and campaigns were not deceptive or misleading in
                                                            5
                                                                 their advertising practices.
                                                            6

                                                            7           419.    Defendants breached their duty of care to both Davalos and consumers by failing

                                                            8    to either adhere to or implement policies and procedures to ensure that the use of intellectual

                                                            9    property, publicity rights, and/or the image and likeness of individuals for promotional and
                                                           10    advertising purposes were not unauthorized, non-consensual, or false and deceptive.
                                                           11
                                                                        420.    Defendants further failed to enforce or implement the above-stated policies and/or
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                 to communicate them to employees, and/or supervise their employees in order to ensure that
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                 these policies, along with federal and Nevada law, were not violated. Defendants breached their
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                 duty of care to Davalos and consumers by their negligent hiring, screening, retaining,
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16    supervising, and/or training of their employees and agents.

                                                           17           421.    Defendants’ breach was the proximate cause of the harm Davalos suffered when
                                                           18
                                                                 her Image was published without her consent, authorization and done so in a false, misleading,
                                                           19
                                                                 and/or deceptive manner.
                                                           20
                                                                        422.    As a result of Defendants’ negligence, Davalos has suffered damages in an
                                                           21
                                                                 amount to be determined at trial, but which in all events are in excess of seventy five thousand
                                                           22

                                                           23    dollars ($75,000), exclusive of punitive and exemplary damages.

                                                           24                                     DEMAND FOR JURY TRIAL
                                                           25            423.     Plaintiffs demand a trial by jury.
                                                           26
                                                                 ///
                                                           27
                                                                 ///
                                                           28

                                                                                                                  74                                KB/86
                                                                Case 2:19-cv-01091-APG-NJK Document 1 Filed 06/24/19 Page 75 of 75



                                                            1                                        PRAYER FOR RELIEF
                                                            2           WHEREFORE, each Plaintiff individually respectfully prays that this Court grant
                                                            3
                                                                 Judgment to each Plaintiff, respectively, and against Defendants, jointly and severally, in an
                                                            4
                                                                 amount to be determined at trial aggregated across all Plaintiffs and as follows:
                                                            5
                                                                        1.      For damages as provided in 15 U.S.C. § 1125(a);
                                                            6

                                                            7           2.      For attorneys’ fees and costs of suit, as provided for in 15 U.S.C. § 1117;

                                                            8           3.      For an order permanently enjoining Defendants from using Plaintiffs’ Images to

                                                            9    promote the Club;
                                                           10           4.      For actual damages according to proof;
                                                           11
                                                                        5.      For general damages according to proof;
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                        6.      For special damages according to proof;
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                        7.      For consequential damages according to proof;
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                        8.      For reasonable attorneys’ fees and costs as permitted by law;
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16           9.      For prejudgment interest and royalties at the legal rate;

                                                           17           10.     For such other relief as this Court deems just and proper; and
                                                           18
                                                                        11.     For punitive damages, in an amount to be determined at trial.
                                                           19
                                                                        DATED this 24th day of June, 2019.
                                                           20
                                                                                                                      ALVERSON TAYLOR & SANDERS
                                                           21

                                                           22
                                                                                                                      /s/ Kurt R. Bonds____________________.
                                                           23                                                         KURT R. BONDS, ESQ.
                                                                                                                      Nevada Bar No. 6228
                                                           24                                                         DAVID M. SEXTON, ESQ.
                                                                                                                      Nevada Bar No. 14951
                                                           25                                                         6605 GRAND MONTECITO PARKWAY
                                                           26                                                         SUITE 200
                                                                                                                      LAS VEGAS, NEVADA 89149
                                                           27                                                         (702) 384-7000
                                                                                                                      efile@alversontaylor.com
                                                           28                                                         Attorneys for Plaintiffs
                                                                                                                 75                                  KB/86
